Exhibit 10.87

Portions of this exhibit marked [*] are omitted and

are requested to be treated confidentially.

Execution Copy

 

 

LICENSE AGREEMENT

BETWEEN

Q-MED SCANDINAVIA INC.

AND

Q-MED AB

 

 



--------------------------------------------------------------------------------

LICENSE AGREEMENT

This License Agreement is made and entered into this 2nd day of June, 2009 by
and between Q-MED AB, a corporation of organized under the laws of the Kingdom
of Sweden with corporate registration number 556258-6882 (“Q-Med”), and Q-MED
SCANDINAVIA INC., a corporation organized under the laws of the State of
Delaware (“QMS”). Each of Q-Med and QMS shall be referred to herein as a “Party”
and collectively as the “Parties.”

BACKGROUND:

Q-Med and QMS are each engaged in the research, development and
commercialization of pharmaceutical products and/or medical devices. Q-Med has
developed its Deflux® and Solesta® products containing polymerized and
cross-linked hyaluronic acid and dextranomer microspheres, wherein the
hyaluronic acid is derived from non-animal sources, for the treatment of urinal
incontinence and vesicoureteral reflux and fecal incontinence respectively. QMS
possesses capabilities in the promotion and marketing of pharmaceutical products
and/or medical devices. Q-Med desires to grant, and QMS desires to obtain, the
rights and licenses set forth herein with respect to Licensed Products (as
defined herein), upon the terms and conditions set forth in this Agreement (as
defined herein).

The Parties agree as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. All capitalized terms not otherwise defined in this Agreement
shall have the meaning given to such term in the QMS Supply Agreement. For the
purposes of this Agreement, the following words and phrases shall have the
following meanings:

“937 Patent” means the patent bearing U.S. Patent No. 5,827,937 and entitled
“Polysaccharide gel composition” and any of its foreign counterparts, together
with any extensions, reissues, continuations, divisionals,
continuations-in-part, reexamination certificates, substitutions or renewals,
supplemental protection certificates or certificates of inventions thereof.

 

2



--------------------------------------------------------------------------------

“Actions” means any action, claim, suit, litigation, arbitration, investigation,
notification or other proceeding brought by a Governmental Authority or other
person.

“Affiliate” of an entity means any other entity that, directly or indirectly,
controls, is controlled by, or is under common control with, the entity. For
purposes of this definition, the ownership of 50% or more of the equity or
voting interests in such other entity shall presumptively mean that such entity
“controls” such other entity. An entity that is an investment company
(including, for the avoidance of doubt, Oceana Holding, LLC), whether or not
registered under the Investment Company Act of 1940, as amended, shall not be
deemed an Affiliate of QMS.

“Agreement” means this Agreement and all schedules and exhibits attached hereto,
as the same may be amended or supplemented from time to time in accordance with
the terms hereof.

“ASP” means the Average Sales Price, which shall be calculated by dividing the
Net Sales of Licensed Product in the applicable territory in a quarter or other
measurement period agreed to by the parties, by the number of Units of Licensed
Product reflected in such Net Sales.

“Business Day” means any day between and including Monday through Friday;
provided, that, with respect to any payment to be made or forecast or notice to
be provided hereunder by a Party, if the date on which such payment, forecast or
notice is due falls on a national bank holiday (by law or executive order) in
the country in which the principal place of business of either Party (or, in the
case of a payment, only the paying Party) is located, such payment, forecast or
notice shall be due on the next day on which banks in such country(ies) are open
for business.

 

3



--------------------------------------------------------------------------------

“Commercialization” or “Commercialize” means any and all activities directed to:
(i) marketing, promoting, distributing, importing, offering to sell and/or
selling the Licensed Products, including market research, seeking appropriate
reimbursement, billing and coding support for physicians and clinics, product
related public relations, planning, detailing, marketing, distribution, creative
development of visual sales aids, direct mail, telemarketing and teledetailing,
media placement and advertising, field marketing events, and sales meetings; and
(ii) medical affairs support (including medical education programs, medical
meetings and educational grants), regulatory affairs and quality assurance
support (including adverse event reporting and post-market surveillance studies,
whether for marketing purposes, post-marketing experience investigations,
regulatory compliance or as a condition to obtaining, maintaining or amending a
Regulatory Approval). For purposes of clause (i) of this definition, in reading
Sections 2.4 and 3.1(b) below, this term shall include products other than
Licensed Products.

“Commercially Reasonable Efforts” means, with respect to QMS, exerting such
effort and employing such resources as would normally be exerted or employed by
a U.S. specialty pharmaceutical company of comparable revenues, assets and
committed capital resources as QMS, or, with respect to Q-Med, a Swedish medical
device company, taking into account all relevant considerations including, the
phase of development of, and technical risks relating to, the product, the
development and proprietary positions of Third Parties, the regulatory structure
involved, the likely cost of goods, the competitiveness and size of the relevant
marketplace, and the potential profitability of the Licensed Product, when
utilizing sound and reasonable scientific, business and medical practice and
judgment.

 

4



--------------------------------------------------------------------------------

“Confidential Information” shall have the meaning set forth in Section 10.1.

“Control” or “Controlled” means, with respect to any item of Information or any
intellectual property right, the possession (other than pursuant to this
Agreement) of the right or ability of a Party or any of its Affiliates to grant
to the other Party or a Third Party access to and/or a license under such item
or right as provided herein without violating the terms of any agreement or
arrangement with any Third Party existing before or after the Effective Date.

“Deflux Product” means the product containing a biocompatible gel composition
formed from polymerized and cross-linked hyaluronic acid and dextranomer
microspheres, wherein the hyaluronic acid is derived from non-animal sources,
that is a formulation contained in a disposable syringe, excluding the Deflux
needle, as more specifically described on Schedule B attached to the QMS Supply
Agreement, and as such Schedule B may be amended from time to time in accordance
with Section 2.3 of the QMS Supply Agreement.

“Development Costs” means all expenses incurred by a Party or its Affiliates
with respect to a particular development activity conducted under this Agreement
and the activities referred to in Article III in accordance with the applicable
protocols and/or Project Plans, including related budgets, as approved by the
JSC, or as agreed in each case, measured as follows: (a) with respect to
services provided directly by a Party or its Affiliates, at applicable standard
hourly rates for each employee; and (b) all amounts paid to Third Parties with
respect to such development, including payments to investigators and contract
research organizations, data management, statistical designs and studies,
document preparation and the acquisition of materials.

“Effective Date” means the date of the consummation of the transactions set
forth in the SPA.

 

5



--------------------------------------------------------------------------------

“FDA” means the U.S. Food and Drug Administration, or any successor regulatory
agency in the U.S.

“FDCA” means the U.S. Federal Food, Drug, and Cosmetic Act of 1938, as amended
(21 U.S.C. §§ 301 et. seq.), and its implementing regulations.

“GAAP” means U.S. generally accepted accounting principles, consistently
applied.

“Governmental Authority” means any supranational, national, federal, state,
provincial or local judicial, legislative, executive or regulatory authority.

“IDE” means an investigational device exemption or other application required to
be submitted to Regulatory Authorities and be approved or otherwise legally
effective before the commencement of any human clinical study of a Licensed
Product.

“Improvements” means any improvement or modification of a then-existing Licensed
Product (including new clinical uses of and modifications to the formulation),
whether or not patented, in the Licensed Field.

“Information” means any and all know-how and information, trade secrets,
clinical development and other technical and marketing information related to
the Licensed Products (whether or not confidential, proprietary, patented or
patentable), and all tangible embodiments of any of the foregoing in written,
electronic or any other form, that are necessary or reasonably useful, in the
ordinary course of business, for the use, distribution, importation or
Commercialization of a Licensed Product in the Territory, including sales and
marketing materials, and medical, clinical, pre-clinical, product development,
stability, toxicological testing and other scientific data, relating to the
Licensed Products; provided, however, that Information shall not include
information that either Party is under an obligation to unrelated Third Parties
not to disclose, such as patient data, and Information shall not include any
non-public

 

6



--------------------------------------------------------------------------------

information from which any manufacturing process employed by or on behalf of
Q-Med in the production of a Licensed Product can be derived by one reasonably
skilled in the art and science of medical device, chemical and/or pharmaceutical
manufacturing.

“Ireland Supply Agreement” means the Supply Agreement, dated as of the date
hereof, between Cetacea Limited and Q-Med, as the same may be amended or
supplemented from time to time in accordance with the terms thereof.

“Joint Patents” means any patent or patent application in the Territory claiming
a Joint Invention, together with any extensions, reissues, continuations,
divisionals, continuations-in-part, reexamination certificates, substitutions or
renewals, supplemental protection certificates or certificates of inventions
thereof.

“Licensed Field” means diagnosis, treatment or prevention of (a) urological
indications including urinary and fecal incontinence, (b) gastroenterology
focused indications involving the gastrointestinal tract including umbilical
hernia, below, but not including, the vocal chords or (c) any combination of the
foregoing.

“Licensed Product” means (a) the Deflux Product and Solesta Product and all
Improvements thereof, and (b) all other biocompatible gel compositions
containing polymerized and cross-linked hyaluronic acid, derived from a
non-animal source, and dextranomer microspheres, and all Improvements thereof,
that, in all such cases, is a formulation that is capable of being administered
by an injection through a needle for use in the Licensed Field.

“Losses” means Q-Med Losses or QMS Losses, each as defined below, as the context
requires.

“Manufacture” and “Manufacturing” and other forms of such words means the
manufacturing, processing, filling, handling, storage, packaging and quality
control testing (including in-process, raw materials, component, manufacturing
product release and stability testing) of Licensed Products.

 

7



--------------------------------------------------------------------------------

“Market Launch” means the first offer of a Licensed Product other than the
Deflux Product for commercial sale to the public following Regulatory Approval.

“NASHA Trademark” has the meaning given in Section 2.1(c) below. For purposes of
clarity, the NASHA Trademark shall not be deemed a Q-Med Trademark.

“Net Sales” means the gross sales invoiced to Third Parties by QMS, its
Affiliates or Sublicensees for the Licensed Products in finished packaged form,
less the following deductions, in accordance with GAAP (to the extent such
amounts are included in the amount invoiced for such Licensed Product and are
customary and reasonable):

(a) any refunds for rejects, defects and returned product (including those
subject to recall), and trade, quantity, promotional, early payment and other
customary discounts actually allowed and taken directly with respect to such
sales; provided, that where any such discount is based on sales of a bundled set
of products in which Licensed Product is included, the discount shall be
allocated to such Licensed Product on a pro rata basis based upon the sales
value (i.e. the unit average selling price in the prior quarter multiplied by
the unit volume) of such Licensed Product relative to the sales value
contributed by the other constituent products in the bundled set, with respect
to such sale;

(b) any rebates or chargebacks (including rebates to governmental authorities
and managed care organizations);

(c) any sales, use, occupation, or excise taxes, duties or other governmental
charges imposed and paid with respect to the sale (including VAT), delivery or
use of such Licensed Products (excluding national, state or local taxes based on
net income or gross receipts taxes imposed in lieu of net income taxes);

 

8



--------------------------------------------------------------------------------

(d) any freight, postage, or transportation insurance charges; and

(e) wholesaler or distributor fees for physical distribution of Licensed
Products.

Notwithstanding the foregoing, (i) no discount, allowance, rebate, chargeback,
or any similar amount, however designated, that is given or associated with the
purchase by the Third Party of any product other than the Licensed Product, or
with the purchase or provision of any service, shall be taken into consideration
in calculating any deductions from the invoiced amount, and (ii) no deductions
shall be taken for sales commissions and fees and other marketing and sales
costs. Such amounts shall be determined from the books and records of QMS, its
Affiliates and Sublicensees, all of which shall be maintained in accordance with
generally accepted accounting principles, consistently applied. In the case of
any sale of a Licensed Product for consideration other than cash, such as barter
or countertrade, Net Sales shall be calculated on the fair market value of the
consideration received. For the avoidance of doubt, sales on a named patient
basis or for compassionate use shall be included in Net Sales.

For purposes of clarity, in calculating Net Sales of Licensed Products: (i) to a
person who renders any service to a Selling Party, in no event shall the price
of the Licensed Product be discounted to reflect any portion of such services,
except for incidental distribution services customarily rendered by a seller of
comparable products without charge; and (ii) sold in a bundle with other
products, the price shall reflect the discount permitted under Section 5.8
below.

“Old Technology” has the meaning ascribed to the term “Technology” as defined in
and as limited by the Biomatrix License Agreement.

 

9



--------------------------------------------------------------------------------

“PMA Application” means a premarket approval application or submission under
Section 510(k) or 515(c) of the FDCA requesting FDA’s approval to commercially
sell and distribute a Licensed Product in the U.S., including all information
submitted with or incorporated by reference therein.

“Prior Agreements” means, collectively:

(a) that certain Settlement Agreement dated as of September 28, 1999 by and
between Biomatrix, Inc., and Bengt Agerup, Q-Med AB (publ), Medinvent, Qymed
Sarl, Q-Med (UK) Ltd., Q-Med GmbH, Q-Med (Sweden) Australia Pty Ltd., Qvestor
AB, Spectra Lab AB, Q-Med Inc., and Q-Med Scandinavia Inc.;

(b) that certain License Agreement dated as of September 28, 1999 by and between
Biomatrix, Inc., and Bengt Agerup, Q-Med AB (publ), Medinvent, Qymed Sarl, Q-Med
(UK) Ltd., Q-Med GmbH, Q-Med (Sweden) Australia Pty Ltd., Qvestor AB, Spectra
Lab AB, Q-Med Inc., and Q-Med Scandinavia Inc. (the “Biomatrix License
Agreement”); and

(c) that certain Royalty Agreement dated as of September 28, 1999, by and
between by and between Biomatrix, Inc., and Bengt Agerup, Q-Med AB (publ),
Medinvent, Qymed Sarl, Q-Med (UK) Ltd., Q-Med GmbH, Q-Med (Sweden) Australia Pty
Ltd., Qvestor AB, Spectra Lab AB, Q-Med Inc., and Q-Med Scandinavia Inc.,

as each has been amended by that certain Amendment dated as of September 10,
2004 between and among Genzyme Corporation, as successor in interest to
Biomatrix, Inc., and the other parties to each of the foregoing agreements.

“Project” shall have the meaning set forth in Section 3.1(a).

“Project Invention” means all Improvements, inventions, discoveries and
improvements (whether or not patentable) that are conceived or first reduced to
practice in the course of conducting a Project or otherwise performing services
related to this Agreement by one or more individuals who are employees, agents,
consultants or subcontractors of one of the Parties.

 

10



--------------------------------------------------------------------------------

“Project Plan” shall have the meaning set forth in Section 3.4.

“Q-Med Copyrights” means any published or unpublished work related to
Commercialization of the Licensed Products that is Controlled by Q-Med or any of
its Affiliates at any time during the Term.

“Q-Med Domain Names” means all internet uniform resource locators and domain
names related to the Commercialization of the Licensed Products that are
Controlled by Q-Med or any of its Affiliates at any time during the Term. The
Q-Med Domain Names in existence as of the Effective Date are as set forth on
Schedule C hereto.

“Q-Med Field” means all uses outside the Licensed Field for: (a) the Solesta
Product and all Improvements thereof; (b) the Deflux Product and all
Improvements thereof; and (c) all other biocompatible gel compositions
containing polymerized and cross-linked hyaluronic acid, derived from a
non-animal source, and dextranomer microspheres, and all Improvements thereof
that, in all such cases, is a formulation that can be administered by an
injection through a needle.

“Q-Med Information” means all Information that is Controlled by Q-Med or any of
its Affiliates at any time during the Term.

“Q-Med IP” means the Q-Med Copyrights, Q-Med Domain Names, Q-Med Patents, the
Q-Med Trademarks and the Q-Med Information.

“Q-Med Losses” has the meaning given in Section 9.2 below.

“Q-Med Patents” means the patent and patent applications set forth on Schedule A
hereto and any other patent or patent application in the Territory Controlled by
Q-Med or any of its Affiliates at any time during the Term that covers the
Licensed Product for use in the

 

11



--------------------------------------------------------------------------------

Licensed Field, including composition of matter, formulations, kits, delivery
devices, method of manufacturing or use, together with any extensions, reissues,
continuations, divisionals, continuations-in-part, reexamination certificates,
substitutions or renewals, supplemental protection certificates or certificates
of inventions thereof.

“Q-Med Trademarks” means each trademark set forth on Schedule B, including marks
subsequently added by Q-Med and such other trademarks as the Parties may
mutually agree.

“QMS Losses” has the meaning given in Section 9.1 below.

“QMS Supply Agreement” means the Supply Agreement, dated as of the date hereof,
between QMS and Q-Med, as the same may be amended or supplemented from time to
time in accordance with the terms thereof.

“Regulatory Approval” means any and all approvals (including any necessary
governmental price or reimbursement approvals), clearances, exemptions,
licenses, registrations or authorizations of the applicable Regulatory
Authority, necessary for the use, storage, import, promotion, marketing and sale
of Licensed Product in the Licensed Field in the Territory, including approval
of a PMA Application, provided, however, that for purposes of Article III, the
phrase “in the Territory” shall be omitted.

“Regulatory Authority” means any competent or other governmental authority
(whether supranational, national, foreign, federal, state, provincial, municipal
or other) administrative agency or commission regulating the exportation,
importation, use, or Commercialization of medical devices such as Licensed
Products in any jurisdiction within the Territory, including the FDA, provided,
however, that for purposes of Article III, the phrase “within the Territory”
shall be omitted.

 

12



--------------------------------------------------------------------------------

“Regulatory Filing” means the relevant application or submission for Regulatory
Approval of a Licensed Product, including a PMA Application and all supplements,
modifications, amendments, reports, submissions, records and other documents
required to be filed with a Regulatory Authority in connection therewith.

“SEK” means Swedish Krona, the currency currently used in Sweden or the
equivalent value in Euro if the Euro is adopted as the official currency used in
Sweden at the official exchange rate.

“Solesta PMA Approval Clinical Trial” means the trial bearing identification
number of 33 DA 0404 entitled “Randomized, Subject and Evaluator Blinded,
Sham-Controlled, Multi-Center Study to Evaluate Efficacy and Safety of NASHA/Dx
for the Treatment of Fecal Incontinence.”

“Solesta PMCS Trial” means the trial bearing identification number 33DA0605,
called “Open Non-comparative Post-Marketing Multi-Center Study to Evaluate
Safety and Efficacy of Solesta for the Treatment of Fecal Incontinence.

“Solesta Product” means the product containing a biocompatible gel composition
formed from polymerized and cross-linked hyaluronic acid and dextranomer
microspheres, wherein the hyaluronic acid is derived from non-animal sources,
that is a formulation contained in a disposable syringe, as more specifically
described on Schedule B attached to the QMS Supply Agreement, and as such
Schedule B may be amended from time to time in accordance with Section 2.3 of
the QMS Supply Agreement. Schedule B includes descriptions of the Solesta
Product (i) as sold by Q-Med on the Effective Date and (ii) as currently being
used in the PMA Approval Clinical Trial with respect to the gel composition and
as intended to be sold in the Territory.

 

13



--------------------------------------------------------------------------------

“SPA” means that certain Stock Purchase Agreement, dated as of April 22, 2009,
entered into between Q-Med and Oceana Therapeutics LLC.

“Sublicensee” means an entity to which QMS grants a sublicense of its rights
pursuant to Section 2.2 of this Agreement.

“Supply Agreements” means the Ireland Supply Agreement and the QMS Supply
Agreement.

“Term” shall have the meaning set forth in Section 11.1.

“Territory” means the U.S.

“Third Party” means any person or entity other than Q-Med, QMS or their
respective Affiliates or Sublicensees.

“Third Party IP” means any copyrights, domain names, patents and patent
applications, trademarks and Information or other intellectual property rights
owned or controlled by a Third Party.

“Units” means with respect to (a) the Solesta Product: a package containing four
pre-filled syringes, each containing 1 ml of gel, plus five needles plus a
package insert or instructions for use, or such other definition as the Parties
shall designate in the event of modifications to the Solesta Product hereunder
or pursuant to the QMS Supply Agreement; (b) the Deflux Product: a package
containing one pre-filled syringe, containing 1 ml of gel, plus a package insert
or instructions for use, or such other definition as the Parties shall designate
in the event of modifications to the Deflux Product hereunder or pursuant to the
QMS Supply Agreement, (c) other Licensed Products, such other definition as the
Parties shall designate.

“U.S.” means the United States and its territories and possessions, including
Puerto Rico.

 

14



--------------------------------------------------------------------------------

1.2 Interpretation

(a) Whenever any provision of this Agreement uses the term “including” (or
“includes”), such term shall be deemed to mean “including without limitation” or
“including but not limited to” (or “includes without limitation” and “includes
but is not limited to”) regardless of whether the words “without limitation” or
“but not limited to” actually follow the term “including” (or “includes”);

(b) “Herein,” “hereby,” “hereunder,” “hereof,” and other equivalent words shall
refer to this Agreement as an entirety and not solely to the particular portion
of this Agreement in which any such word is used;

(c) All definitions set forth herein shall be deemed applicable whether the
words defined are used herein in the singular or the plural;

(d) Unless otherwise provided, all references to Sections, Articles, Schedules
and Appendices are to Sections, Articles, Schedules and Appendices of and to
this Agreement;

(e) All references to days, months, quarters, or years are references to
calendar days, calendar months, calendar quarters, or calendar years unless the
term “Business Days” is used; and

(f) Any reference to any supranational, national, federal, state, local, or
foreign statute or law shall be deemed to also refer to all rules and
regulations promulgated thereunder, within any jurisdiction or jurisdictions
subject thereto unless the context requires otherwise.

 

15



--------------------------------------------------------------------------------

ARTICLE II

LICENSE GRANTS

2.1 Grant. Q-Med hereby grants to QMS:

(a) the exclusive (including with respect to Q-Med) license under the Q-Med IP
to Commercialize, but not to develop or manufacture, the Licensed Products in
the Territory for the Term of this Agreement. The exclusive nature of the
foregoing license is subject to the rights granted pursuant to the Prior
Agreements with respect to the Old Technology, including U.S. Patent
No. 5,633,001. The foregoing includes the license described in Section 7.1
below. For avoidance of doubt, in no event shall QMS have any rights whatsoever
outside of the Licensed Field. QMS may sublicense the rights granted under this
Section 2.1(a) only to the extent provided in Section 2.2;

(b) a royalty-free, co-exclusive license with Q-Med under the Q-Med IP to
conduct each Project or the activities in Section 3.5(b), for the account of
Q-Med, which for the purpose of this Section 2.1(b) shall be considered a
Project. The co-exclusive nature of the foregoing license is subject to the
rights granted pursuant to the Prior Agreements with respect to the Old
Technology, including U.S. Patent No. 5,633,001. QMS may grant sublicenses to
such licenses to such Third Parties it may delegate the performance of work in
respect of any Project to the extent permitted under, and subject to, the terms
of Section 3.5(c); and

(c) a royalty-free, nonexclusive license to use the trademark “NASHA” (the
“NASHA Trademark”) in accordance with and subject to the guidelines set forth in
Schedule 2.1(c) hereto in connection with the exercise by QMS of the licenses
granted in Section 2.1(a) above.

2.2 Right to Sublicense.

(a) QMS may sublicense the rights granted under Section 2.1(a), without any
further right of sublicense, only as follows: to an Affiliate without the
consent of Q-Med but may not grant a sublicense to a Third Party except upon the
consent of Q-Med, which may not be unreasonably withheld, delayed or
conditioned. Consent of Q-Med shall be deemed given if Q-Med fails to notify QMS
in writing, of its refusal to consent within twenty (20) days of its receipt of
notice of request for consent, accompanied by reasonably detailed and accurate
information about the prospective sublicensee.

 

 

16



--------------------------------------------------------------------------------

(b) Notwithstanding any sublicense granted hereunder, QMS shall in all events
remain jointly and severally liable to Q-Med for compliance with the terms of
this Agreement, including all diligence, payment and reporting obligations.

(c) QMS shall promptly provide Q-Med with a copy of all provisions of any
sublicense agreement entered into pursuant to this Section 2.2, (which copy may
redact financial terms) each of which shall include provisions regarding
confidentiality, indemnity, reporting, audit rights, access to data and
informational obligations (collectively “Required Provisions”) no less
protective or comprehensive than those set forth in this Agreement and in the
QMS Supply Agreement, and which shall name Q-Med as an intended third party
beneficiary of such Required Provisions. No such agreement shall contain any
provision purporting or having the effect of mitigating, abating or ameliorating
the effect of the Required Provisions, or granting to such sublicensee the right
to grant further sublicenses. All sublicenses granted in violation of this
Section 2.2 are void ab initio.

2.3 [INTENTIONALLY OMITTED]

2.4 Exclusivity. During the Term of this Agreement: (a) except as expressly
permitted in this Agreement, neither QMS nor any of its Affiliates shall conduct
(nor grant any rights to Third Parties to conduct) any research, development,
manufacturing or Commercialization activities, alone or with Third Parties, with
respect to injectible bulking agent products for use in the Licensed Field; and
(b) except as expressly permitted in this Agreement, neither Q-Med nor any of
its Affiliates shall (i) Commercialize the Licensed Product in the Licensed
Field, or (ii) exploit the Solesta or Deflux trademarks within or outside of the
Licensed Field. Notwithstanding the foregoing, nothing herein shall in any way
restrict the right of Q-Med to exploit the Q-Med Trademarks to identify itself
as the manufacturer and developer of the Licensed Products.

 

17



--------------------------------------------------------------------------------

2.5 Improvements.

(a) Q-Med. All Improvements Controlled by Q-Med or any of its Affiliates during
the Term shall be included under the licenses granted to QMS under Section 2.1.

(b) QMS. To the extent permitted by any contractual arrangement by which QMS
acquires Control of any Improvement, QMS hereby grants Q-Med a non-exclusive
license, to use in the Q-Med Field throughout the Territory any Improvements
Controlled by QMS or any of its Affiliates during the Term upon terms and
conditions to be mutually agreed upon by the parties. Q-Med may further
sublicense any of its rights granted under this Section 2.5(b) other than to a
Third Person reasonably determined by QMS to be then competing with QMS.

2.6 Reservation of Rights; No Implied Rights. Except as expressly stated herein,
QMS shall have no other right to use, or interest in, the Q-Med IP or the
Licensed Products.

ARTICLE III

DEVELOPMENT

3.1 Development of Licensed Products.

(a) Subject to Section 3.5 below, the Parties shall conduct collaborative
development projects (i) to control or conduct any then on-going or future
clinical trials with respect to Licensed Products, and (ii) to identify and
develop Improvements to the Deflux Product and Solesta Product and additional
Licensed Products, including additional clinical uses and new formulations or
product design in the Licensed Field (each such development project in (i) and
(ii) above shall be referred to as a “Project”). Q-Med will participate in
assisting QMS in performing clinical studies as agreed between the parties in
each case at QMS’ cost, unless otherwise agreed. For clarity, any pre-clinical
and clinical activities associated with the first Solesta Product in the U.S.,
including the Solesta PMA Approval Clinical Trial, shall not be a Project.

 

18



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing or anything else to the contrary in this
Article III, Article IV or otherwise, (i) the Parties shall not develop a
Project or Licensed Product if Q-Med upon written notice and explanation to QMS,
reasonably determines that such development may adversely affect the
Commercialization of Q-Med’s other products containing polymerized and
cross-linked hyaluronic acid and with or without dextranomer microspheres,
wherein the hyaluronic acid is derived from non-animal sources; and (ii) subject
to Section 2.5, Q-Med may undertake any preclinical development of such
Improvements and other Licensed Products on its own if it so chooses; provided,
however, that upon the determination by Q-Med in its reasonable discretion that
such development may have commercial application in the Licensed Field, Q-Med
will in good faith discuss further development of such Improvement or Licensed
Product with the JSC (as defined in Section 3.2 below).

3.2 Joint Steering Committee. The Parties shall create a Joint Steering
Committee (the “JSC”) to oversee and coordinate the performance of the Projects
and the Commercialization of the Licensed Products. The tasks of the JSC will be
(a) to facilitate the management and implementation of activities under each
Project Plan, (b) to review and approve updated versions of each Project Plan
(including related budgets), (c) to review pre-clinical and clinical development
activities related to Licensed Products and Improvements thereto, (d) to provide
a mechanism for exchange of information, including information related to
development of Licensed Products, including Improvements thereto and the Q-Med
IP licensed hereunder or under that certain license agreement between Q-Med and
Cetacea Limited of even date

 

19



--------------------------------------------------------------------------------

(“Ireland License Agreement”), (e) to review and discuss the annual global
Marketing Plans, and (f) to review and consider regulatory strategy and
cooperative regulatory compliance for the period prior to the receipt of the
relevant Regulatory Approvals and thereafter; provided that nothing in this
Article III is intended to relieve either Party of its obligation to ensure that
its own activities comply in all material respects with the FDCA and FDA’s
regulations thereunder and other comparable regulatory requirements throughout
the world.

3.3 Committee Membership and Procedures.

(a) Membership. Each Party will designate two representatives to serve as
members of the JSC, one of which shall be employed in a business or commercial
management position and one of which shall be employed in a research and
development function. Each Party may replace its Committee representatives at
any time upon written notice to the other Party. Q-Med shall designate one of
its representatives on the JSC as the chairperson. The chairperson shall be
responsible for calling meetings, preparing and circulating an agenda in advance
of each meeting of the JSC, and preparing and issuing minutes of each meeting
within 30 days thereafter; provided, that the chairperson shall call a meeting
promptly upon the written request of QMS to convene such a meeting. Such minutes
will not be formalized until the chairperson and a representative of QMS review
and confirm the accuracy of such minutes in writing.

(b) Meetings. The JSC shall hold meetings at such times as it elects to do so,
but at least semi-annually or at such other times as the Parties may mutually
agree. Meetings may be held in person or by means of telecommunication
(telephone, video, or web conferences). Other employees of

 

20



--------------------------------------------------------------------------------

each Party involved in the development or Commercialization of Licensed Products
may attend meetings as nonvoting participants, and, with the consent of each
Party, consultants, representatives, or advisors involved in the development or
Commercialization of the Licensed Products may attend meetings as nonvoting
observers; provided, that such Third Party representatives are under obligations
of confidentiality and non-use comparable to those imposed on the Parties
herein.

(c) Limitations of Committee Powers. The JSC shall have only such powers as are
specifically delegated to it hereunder and will not be a substitute for the
rights of the Parties. Without limiting the generality of the foregoing, the JSC
shall not have any power to amend this Agreement.

(d) Decision-Making. The JSC shall take all actions by unanimous vote with each
Party having a single vote, irrespective of the number of representatives
actually in attendance at a meeting, or by a written unanimous resolution signed
by all designated representatives of each of the Parties. If the JSC fails to
reach unanimous consent on a particular matter within [*] days of a Party having
requested a formal vote on such matter, then either Party may provide written
notice of such failure to the Chief Executive Officer of the other Party. The
Chief Executive Officers of each of the Parties will discuss such matter on
which the JSC failed to reach unanimous consent and use their good faith efforts
to resolve the matter within [*] days after receipt of such notice.
Notwithstanding the foregoing, if the Chief Executive Officers are unable to
reach an agreement within such [*] day period, regarding a matter that is
primarily related to Commercialization then, subject to the provisions of
Section 3.1(b) and 3.5(a) with respect to Q-Med’s right not to perform certain
development work, QMS shall have final decision making authority on such matter.

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

21



--------------------------------------------------------------------------------

3.4 Projects and Project Plans. Either Party may make a written proposal to the
JSC regarding the development of a Project. Such proposal shall include (a) any
data and other information in its possession which may be relevant to the
proposed Project, (b) a reasonably detailed outline of the major development
activities (including any activities required to obtain Regulatory Approval for
such proposed Project, if applicable) including a timeline for performing such
activities, (c) actual Development Costs previously incurred (if any) and an
estimated budget for the anticipated Development Costs for such proposed
Project, and (d) preliminary information about the commercialization of such
proposed Project, such as projected sales, projected costs of goods sold and
projected ASP. The Parties shall establish and maintain a written plan for the
development of each Project the JSC elects to undertake, which plan shall
identify the tasks to be conducted by each Party consistent with this Article
III, timelines and budgets for Development Costs (a “Project Plan”). Upon
inclusion of each Project for which Q-Med may have commenced work prior to its
designation as a Project, QMS shall reimburse Q-Med for all actual Development
Costs incurred prior to such inclusion as described in the associated Project
Plan.

3.5 Project Activities. In respect of each Project, each of the Parties shall
use Commercially Reasonable Efforts to conduct such activities as are assigned
to it in the applicable Project Plan. The Parties shall generally conduct the
following activities:

(a) Q-Med. Q-Med shall conduct: (i) all pre-clinical development activities that
are required by a PMA Application or other Regulatory Approval, (ii) all
development of all formulations (including any mutually agreed changes) of a
Licensed Product, (iii) all development and other activities related to any
commercial manufacturing of a Licensed Product, including the production of
validation batches and conducting stability studies, and (iv)

 

22



--------------------------------------------------------------------------------

clinical work with respect to a Licensed Product, if and to the extent the
Parties so agree. Notwithstanding the foregoing, Q-Med shall not be required to
perform any development work to the extent a Licensed Product or any component
thereof, in the Project as then proposed, is not a “device” under the FDCA or a
“medical device” under the EU Medical Device Directive (93/42/EEC). The Parties
agree that the immediately preceding sentence shall not apply to the current
Solesta Product and its components.

(b) QMS. QMS shall conduct, for the account of Q-Med, (i) all clinical work with
respect to a Licensed Product (except as otherwise agreed by the Parties or as
otherwise set forth in subsection (a)(iv) above), and (ii) except as provided in
Section 3.5(a) above, all other development activities required to obtain
Regulatory Approval, including clinical development and, subject to
Section 4.3(b), the preparation and submission of all Regulatory Filings. QMS
shall inform Q-Med, through the JSC and in writing, of the draft protocols for
such clinical studies, or for clinical studies for which Q-Med is responsible
pursuant to Section 3.5(a)(iv), for Q-Med’s timely review and input before
commencement of any clinical studies and will consider in good faith all
comments provided by Q-Med. QMS shall have the right to determine all final
protocols so long as they conform to GCP (“Good Clinical Practice”), the then
current Project Plan, if applicable, and the other requirements under this
Agreement.

(c) Third Parties. Each Party may use Third Parties to perform portions of the
development work assigned to it under a Project Plan, provided, that a Party
shall have the right to consent to any such Third Party proposed to be used by
the other Party to which the other Party would disclose any Confidential
Information of the non-disclosing Party; further provided, that if consent is
required, such consent may be granted or withheld in such party’s sole
discretion and, if such consent is given, (i) each Party shall provide in any
agreement for such

 

23



--------------------------------------------------------------------------------

Third Party services allocations of intellectual property rights and for
obligations of confidentiality and record-keeping that are consistent with the
terms of this Agreement; and (ii) the delegating Party shall be jointly and
severally liable hereunder to the other Party for the performance of all
obligations of the delegating Party and grant of all rights by the delegating
Party as if the delegating Party were performing such work itself.

(d) Development Costs. QMS shall perform its activities under each Project Plan
at its own expense. QMS shall reimburse Q-Med for all actual Development Costs
incurred by Q-Med to conduct its activities in accordance with any approved
Project Plan, including Third Parties engaged by Q-Med to conduct pre-clinical
activities on its behalf, or to conduct activities otherwise requested by QMS.
All Development Costs so required to be reimbursed by QMS shall be paid monthly
as invoiced by Q-Med specifying such Development Costs with reasonable
particularity with payment due within [*] days from the date of receipt of the
invoice. An invoice sent by Q-Med to QMS in the manner described in the
introductory provisions of Section 12.6 below shall be deemed received on the
relevant date determined in accordance with Section 12.6. Invoices shall be
directed to: Chief Operating Officer and copies need not be sent to counsel.

(e) Audit Rights. Each Party shall keep, and cause its Affiliates and any
permitted Third Parties to keep, complete and accurate records in sufficient
detail to enable a calculation of Development Costs. For the sole purpose of
verifying such Development Costs, a Party (the “Auditing Party”) shall have the
right no more than one time each year during the Term and for a period of one
year thereafter, at the Auditing Party’s own expense, to have an independent
certified public accountant reasonably acceptable to the other Party examine the

 

 

*

Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

24



--------------------------------------------------------------------------------

relevant books and records of the other Party for the [*] preceding such
examination in the location(s) where such records are maintained by the other
Party or its Affiliates (the “Audited Party”) upon reasonable notice and during
regular business hours. Results of such review shall be made available to the
Audited Party. The records and results of such audits shall be deemed
Confidential Information of the Audited Party. Any overpayment or underpayment
of the Development Costs as required under this Agreement shall be promptly
rectified, together with interest calculated in the manner provided in
Section 6.6. The Auditing Party shall pay for all costs associated with any
audit; provided that if a determination is made that the Development Costs
reimbursed with respect to any year was more than [*] of the actual Development
Costs properly reimbursable with respect to such year, the Audited Party shall
promptly reimburse the Auditing Party for the reasonable costs, fees and
expenses of such examination.

3.6 Intellectual Property.

(a) Hyaluronic Acid. Subject to the licenses granted to QMS under Section 2.1 or
under the Ireland License Agreement, Q-Med shall own the entire right, title and
interest in and to all Project Inventions (and patents and other intellectual
property rights thereto) comprising formulations or methods of manufacturing of
polymerized and cross-linked hyaluronic acid, with or without dextranomer
microspheres, wherein the hyaluronic acid is derived from non-animal sources,
that are made by employees or others acting on behalf of either Party (or solely
by such persons and Third Parties performing work under a Project).

(b) Other Q-Med Sole Inventions. Subject to the licenses granted under
Section 2.1 or under the Ireland License Agreement, Q-Med shall own the entire
right, title and interest in and to all Project Inventions (and patents and
other intellectual property rights thereto)

 

 

*

Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

25



--------------------------------------------------------------------------------

made solely by its employees or others (other than QMS and its Affiliates, and
their employees and consultants) acting on behalf of Q-Med (or solely by such
persons and Third Parties performing work under a Project), and all Project
Inventions (and patents and other intellectual property rights thereto),
regardless of by whom made, that relate to the formulation of a Licensed
Product.

(c) Other QMS Sole Inventions. Except as provided in paragraphs (a) and
(b) above and subject to the licenses granted to Q-Med under Sections 2.1(b) and
2.5(b) and under the Ireland License Agreement, QMS shall own the entire right,
title and interest in and to all Project Inventions (and patents and other
intellectual property rights thereto) made solely by its employees or others
(other than Q-Med and its Affiliates, and their employees and consultants)
acting on behalf of QMS (or solely by such persons and Third Parties performing
work under a Project).

(d) Other Joint Inventions. Except as provided in paragraph (a) above, the
Parties shall jointly own all Joint Inventions (and patents and other
intellectual property rights thereto). “Joint Inventions” means all Project
Inventions for which it is determined that both: (i) one or more employees,
consultants or agents of Q-Med or any of its Affiliates or any other persons
obliged to assign such Project Invention to Q-Med or any of its Affiliates; and
(ii) one or more employees, consultants or agents of QMS or any of its
Affiliates or any other persons obliged to assign such Project Invention to QMS
or any of its Affiliates, are joint inventors of such Project Invention under
applicable patent laws, exclusive, however, of Project Inventions that would
otherwise qualify as Joint Inventions but which shall be Q-Med Inventions
pursuant to paragraph (b) above. Subject to the rights granted each Party under
this Agreement, each Party shall have the right to use Joint Inventions and
Joint Patents without the consent of or accounting to the other Party unless the
law of such country does not allow the parties to waive such accounting.

 

26



--------------------------------------------------------------------------------

(e) Invention Assignments. Each Party hereby assigns to the other Party all of
its right, title and interest in and to the Information and all associated
intellectual property rights to be solely owned by the other Party in accordance
with this Section 3.6. Each Party hereby assigns to the other Party an undivided
one-half interest in all of its right, title and interest in and to the
Information and all associated intellectual property rights to be jointly owned
by the other Party in accordance with this Section 3.6. Each Party agrees to
take all necessary and proper acts, and shall cause its employees, Affiliates,
contractors and consultants to take such necessary and proper acts, to
effectuate the ownership provisions set forth in this Section 3.6, including
obtaining all assignments from, and making all payments to, all the inventors of
any invention included within the intellectual property rights referred to in
this Section 3.6 as required under its contractual obligations or under any
applicable laws.

ARTICLE IV

REGULATORY

4.1 QMS Regulatory Obligations. Except as set forth in Section 4.3(b), as
between the Parties, QMS will be responsible for seeking Regulatory Approvals of
Licensed Products in the Territory that have not heretofore been obtained,
including any PMA Application, and for maintaining all Regulatory Approval of
Licensed Products, in all cases at its expense, and to take all necessary steps
appertaining thereto. QMS will use Commercially Reasonable Efforts to compile,
submit, and prosecute in a timely manner, all necessary data, documents and
Regulatory Filings (including labeling) in a format acceptable to the FDA.

 

27



--------------------------------------------------------------------------------

4.2 Q-Med Obligations.

(a) Solesta.

(i) Pre-Clinical Studies. In connection with the further development activities
conducted pursuant to Article III or as may be required for approval of the
Solesta Product in the U.S., Q-Med, itself or through Third Parties, shall
conduct all pre-clinical development activities concerning the biocompatible gel
composition containing polymerized and cross-linked hyaluronic acid, derived
from a non-animal source, and dextranomer microspheres used as a Licensed
Product (or as an ingredient thereof) that are necessary for achieving
Regulatory Approval of such Licensed Product in the U.S. for any indication in
the Licensed Field. Q-Med will bear all Development Costs for all such current
pre-clinical studies required to be conducted by the FDA relating to the
approval of the first Solesta Product in the U.S. Should FDA require additional
pre-clinical studies to be performed, the parties shall share the costs for such
additional pre-clinical studies.

(ii) Clinical Studies. Notwithstanding anything herein to the contrary, Q-Med
will continue to conduct the ongoing Solesta PMA Approval Clinical Trial
relating to obtaining Regulatory Approval for the Solesta Product in the U.S.
and the Solesta PMCS Trial in a timely manner. Q-Med shall, additionally,
provide updates to QMS from time to time concerning the status of the Solesta
PMA Approval Clinical Trial and Solesta PMCS Trial, as reasonably requested by
QMS. For clarity, such ongoing Solesta PMA Approval Clinical Trial and Solesta
PMCS Trial shall not be a Project or proposed under a Project Plan. The Parties
shall share the Development Costs relating to the clinical studies in accordance
with and identified on Schedule 4.2(a)(ii) hereto.

(b) Information. Q-Med shall provide to QMS any information required and
reasonably necessary for QMS to prepare or maintain any Regulatory Approval.

 

28



--------------------------------------------------------------------------------

4.3 Ownership of Regulatory Approvals.

(a) [INTENTIONALLY OMITTED]

(b) Future Approvals.

(i) Solesta. Q-Med will prepare the PMA Application in a timely manner for the
first Solesta Product in the U.S. (the “Solesta PMA”) and will consider in good
faith all comments provided by QMS with respect thereto. Q-Med shall appoint
QMS, and QMS agrees to be appointed, as Q-Med’s local agent for purposes of the
PMA Application. Final labeling with respect to such Solesta Product shall be
subject to the consent of QMS, which shall not be unreasonably withheld, delayed
or conditioned. In all events, QMS shall permit and enable Q-Med to participate
in all communications with the FDA with respect to the Solesta PMA. Upon its
issuance, Q-Med shall assign the Solesta Product PMA to QMS.

(ii) Other Licensed Products. All other IDE’s, PMA Applications and other
Regulatory Approvals for the sale of Licensed Products during the Term of this
Agreement submitted or amended after the Effective Date shall be prepared and
submitted by QMS in its name.

(iii) Costs. Except as provided in Subsection 4.2(a) QMS shall bear all
Development Costs incurred with respect to achieving Regulatory Approvals of the
first Solesta product in the Territory, including PMA submission fees, and all
Development Costs incurred with respect to achieving Regulatory Approval of all
other Licensed Products.

(iv) Cooperation. Q-Med shall use Commercially Reasonable Efforts to provide
Information to QMS to assist QMS to respond to questions from the FDA and other
Regulatory Authorities.

 

29



--------------------------------------------------------------------------------

4.4 Adverse Event Reporting. Promptly after the date hereof, each Party shall
develop and agree upon safety data exchange procedures governing the
coordination of collection, investigation, reporting, and exchange of
information concerning adverse events, and product complaints involving adverse
events, sufficient to permit each Party to comply with its vigilance and medical
device reporting and other legal obligations to the appropriate Regulatory
Authorities, including, in the case of Q-Med, any such obligations in respect of
other products containing hyaluronic acid that are manufactured or sold by Q-Med
and in respect of the activities related to the Licensed Products undertaken by
Q-Med prior to the Effective Date. The safety data exchange procedures will be
promptly updated if required by changes in legal requirements or by agreement
between the Parties. QMS shall be responsible for reporting all adverse events
to the appropriate Regulatory Authorities in the Territory in accordance with
applicable laws and regulatory requirements and for establishing and maintaining
all required files of product complaints and reportable events. QMS shall ensure
that its Affiliates and Sublicensees comply with all such reporting obligations.

ARTICLE V

COMMERCIALIZATION

5.1 Commercialization and Market Launch

(a) General. QMS shall use Commercially Reasonable Efforts to optimize
Commercialization of the Licensed Products in the Territory.

(b) Deflux Product and Solesta Product in the Territory. QMS shall undertake the
following activities, at appropriate times during the Solesta Product and Deflux
Product life cycle: (i) provide a U.S. sales organization to promote the Deflux
Product and the Solesta Product, including sales, sales training and marketing
management personnel and product related injection procedure training for users;
(ii) conduct marketing programs in the U.S., including advertising and creative
development of visual sales aids, product and disease/defect related public
relations, direct mail, media placement, and field marketing events;

 

30



--------------------------------------------------------------------------------

(iii) sponsor or provide medical education, advocate development and training
relating to the Deflux Product and Solesta Product in the U.S., including
support from scientific affairs liaisons; (iv) seek appropriate reimbursement
coding in the U.S., including appropriate billing and coding support to
physicians and clinics, and use Commercially Reasonable Efforts to obtain
separate product codes issued by, for example, the Centers for Medicare and
Medicaid Services (CMS), and specific procedure codes for the Solesta Product
and procedures for use in the Licensed Field in the U.S., including support from
account management personnel with appropriate managed care or third party payor
organizations; and (v) to support the market opportunity for the Deflux Product
and Solesta Product in the U.S. For purposes of this Section 5.1(b), subsections
(i) through (v) above shall be defined as “Commercialization Activities.”

(c) Certain Solesta Product Obligations. Within [*] months of receipt of
Regulatory Approval in the U.S., QMS shall cause the Market Launch for the
Solesta Product (or any other time as the Parties may agree upon in writing and
subject to receipt by QMS of launch supplies of the Solesta Product from Q-Med
ordered under the QMS Supply Agreement).

(d) Other Licensed Products in the Territory. QMS shall use Commercially
Reasonable Efforts to Commercialize any Improvement to the Deflux Product and
Solesta Product, and any other Licensed Product, in the U.S. within [*] months
(or any other time as the Parties may agree upon in writing) following the grant
of Regulatory Approval with respect thereto.

5.2 Performance Requirements and Commercialization Activities for the Deflux
Product and Solesta Product and Improvements thereof.

(a) Solesta Product and Improvements in the Territory.

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

 

31



--------------------------------------------------------------------------------

(i) Without limiting the foregoing, QMS shall spend not less than an aggregate
of U.S. [*] on Commercialization Activities with respect to the Solesta Product
(including Improvements thereof) in the U.S. during the period from the
Effective Date through the first anniversary of Market Launch of the Solesta
Product in the U.S. less the expenses for the Solesta PMCS Trial and the Solesta
PMA Approval Clinical Trial (collectively, the “Solesta Clinical Trials”) paid
by QMS.

(ii) In addition, for the initial [*] month period after the [*] anniversary of
Market Launch of the Solesta Product in the U.S. QMS shall expend an amount on
Commercialization Activities for Solesta Products (including Improvements
thereof) that is not less than [*] of the Net Sales of all such Solesta Products
during such [*] month period, less the expenses for the Solesta Clinical Trials
paid by QMS.

(iii) For each subsequent [*] month period, and no later than [*] days prior to
the commencement of each such [*] month period, Q-Med and QMS will in good faith
agree upon Unit target sales goals in the Territory for such period, which
target, for the first [*] such periods, shall in no event be lower than the
higher of [*] in the immediately preceding period.

(b) INTENTIONALLY OMITTED

(c) Deflux Product and Improvements in the Territory. Commencing on [*] and for
each subsequent [*] month period, and no later than [*], and [*] days prior to
the commencement of each such subsequent month period, Q-Med and QMS will in
good faith agree upon Unit target sales goals in the U.S. for such period, which
target, for the first [*] such periods, shall in no event be lower than [*]
Units.

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

32



--------------------------------------------------------------------------------

(d) INTENTIONALLY OMITTED

(e) Elimination of Minimum Unit Sales Requirements. Notwithstanding the
foregoing, if Unit sales of Deflux equal or exceed [*] in the U.S. for any
corresponding [*] month period, then any further minimum Unit sales requirements
hereunder will be eliminated for such Product in the U.S.

(f) Sales of Other Licensed Products. The Parties will negotiate in good faith
the establishment of performance requirements with respect to Commercialization
Activities for other Licensed Products, if any, anywhere in the Territory.

5.3 Failure to Commercialize.

(a) Loss of Exclusivity. If QMS fails timely to expend the amounts required
under Sections 5.2(a)(i) or 5.2(a)(ii) above, or fails in any [*] years to
achieve the sales targets set forth in Section 5.2(a)(iii), Q-Med shall have an
exclusive right, but not an obligation, at its sole discretion, to convert the
license granted under section 2.1 with respect to the Solesta Product and its
Improvements into a non-exclusive license for the balance of the Term. If QMS
fails in any [*] years to achieve the sales targets set forth in Section 5.2(c)
or 5.2(d), Q-Med shall have the right (the “Sales Shortage Conversion Right”),
but not an obligation, at its sole discretion, to convert the license granted
under Section 2.1, with respect to the Deflux Product and its Improvements into
a non-exclusive license for the balance of the Term. Q-Med shall give QMS at
least [*] days’ written notice prior to exercising such right (“Conversion
Date”). QMS shall thereupon have the right to terminate the Sales Shortage
Conversion Right by paying to Q-Med, prior to the Conversion Date, an amount
[*].

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

33



--------------------------------------------------------------------------------

(b) Regulatory Approvals. If at any time a license granted hereunder by Q-Med to
QMS with respect to a Licensed Product shall cease to be exclusive, QMS shall
take such actions, at the expense of Q-Med, as are within its control as shall
be reasonably necessary to enable Q-Med to Commercialize such Licensed Product
in the relevant jurisdiction.

5.4 Marketing Plans. Commencing in October, 2009 and thereafter prior to
October 31 of each year, QMS shall submit to Q-Med its regularly prepared annual
marketing plans for the Licensed Products for the following year, such plans to
include plans relating to the pre-launch, Market Launch, promotion and sale of
the Licensed Products, including the number of sales representatives and the
general nature of the marketing and advertising campaigns proposed to be
conducted (the “Marketing Plans”). The Marketing Plans shall be designed to
fulfill QMS’ undertakings pursuant to this Article V.

5.5 Prohibited Marketing and Sales Activities.

(a) QMS shall cause its and its Affiliates’ and permitted Sublicensees’ sales
representatives to Commercialize a Licensed Product only for use in the Licensed
Field. For purposes of clarity, QMS (and its Affiliates and permitted
Sublicensees) shall have the right to promote Licensed Products to physicians
and medical health care professionals in practice areas other than
gastroenterology and urology, so long as the promotional messages are related to
the use of the Licensed Products in the Licensed Field.

 

34



--------------------------------------------------------------------------------

(b) Each Party shall use Commercially Reasonable Efforts to police the
Commercialization of the Licensed Products to ensure that (i) as to QMS,
Licensed Products sold by QMS, its Affiliates and Sublicensees and distributors
are not used outside the Licensed Field, and (ii) as to Q-Med, Licensed Products
sold by Q-Med, its Affiliates and sublicensees and distributors are not used in
the Licensed Field (in each of (i) and (ii), an “Out of Field Use”). If either
Party believes that Licensed Products have been or are being used or
Commercialized for an Out-of-Field Use, such Party, without limiting its rights
or remedies otherwise available under this Agreement, shall present the other
Party with such evidence of such Out-of-Field Use available to such Party.
Subject to the right to dispute such claim, the other Party shall use
Commercially Reasonable Efforts promptly to cause such Out-of-Field Use to
cease.

5.6 Compliance with Laws. Each Party shall, and shall cause its Affiliates and
Sublicensees to, comply in all material respects with all applicable laws,
statutes, rules, regulations, ordinances, and compulsory directives, guidances,
policies or pronouncements of law, of any Governmental Authority, including the
federal Anti-kickback Statute (42 U.S.C. § 1320a-7b(b)), the administrative
simplification provisions of the Health Insurance Portability and Accountability
Act of 1996 (42 U.S.C. § 1320d et seq.), and the FDCA, and the regulations
promulgated pursuant to such laws, and comparable foreign, national,
multi-national, supranational, provincial and local laws, statutes, rules,
regulations, ordinances and compulsory directives, guidances, policies or
pronouncements of law, of any Governmental Authority (collectively “Laws”) that
pertain to the activities for which such Party is responsible under this
Agreement or the QMS Supply Agreement, including maintaining in full force and
effect or renewing any permits or applications necessary for such activities.
The termination or expiration of this Agreement shall not relieve either Party
of its responsibility to comply in all material respects with any regulatory
requirements associated with Licensed Products.

 

35



--------------------------------------------------------------------------------

5.7 Marketing and Promotion. Commercialization of the Deflux Products and
Solesta Products by QMS shall prominently incorporate the Deflux trademark and
the Solesta Trademark, as the case may be. To the extent permitted by Law, and
if reasonably practicable, all labeling, packaging and promotional materials for
the Licensed Products shall identify Q-Med as the manufacturer and licensor of
such Licensed Products.

5.8 Discounting. [*]

ARTICLE VI

CONSIDERATION

6.1 [INTENTIONALLY OMITTED]

6.2 Royalties. QMS shall pay a royalty, following first commercial sale of each
Licensed Product by QMS through the expiration of the last-to-expire issued
patent included in the License Agreement and valid on each market, equal to the
percentage shown below of Net Sales of the Licensed Products and Improvements
thereof as described below (the “Royalties”) and, thereafter, in accordance with
Section 6.4 below. Net Sales shall be determined on an annual basis separately
for direct sales by QMS, its Affiliates or Sublicensees but shall then be
aggregated (see column (A) and the applicable Royalty Rate as set forth in
column (B)) as follows:

 

Deflux

 

Annual Net Sales in the Territory

(US$)

  Royalty Rate All   [*]

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

36



--------------------------------------------------------------------------------

 

Solesta

 

Annual Net Sales in the Territory

(US$)

  Royalty Rate Up to and including [*]   [*] In excess of [*]   [*]

If actual Unit sales in any calendar year were less than the target Unit sales
for such year (“Shortage”), QMS shall also pay Royalties in respect of the
Shortage by multiplying the [*] or [*] by the [*] for all [*], and shall pay
such Royalty together with the year-end report delivered under Section 6.5
below.

Royalties for all other Licensed Products and the term for which such royalties
shall be payable shall be agreed upon by the Parties prior to Commercialization
of any such Licensed Product.

6.3 Royalty Term.

(a) Royalties shall be payable following the first commercial sale by QMS of the
applicable Licensed Product, and throughout the Term of this Agreement, subject
to reduction pursuant to Section 6.4.

(b) QMS acknowledges that Q-Med may not own or control patents covering the
Licensed Products throughout the Territory and/or throughout the Term of this
Agreement, and agrees that in addition to the license under the Q-Med Patents
granted to QMS pursuant to Section 2.1(a), substantial commercial value has been
and will be contributed by the license under Q-Med Information (including
know-how) granted to QMS in Section 2.1(a) and the marketing and branding of
Licensed Products under the Q-Med Trademarks. For their mutual

 

 

*

Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

37



--------------------------------------------------------------------------------

convenience, the Parties have agreed to the royalty rates and payment
obligations set forth in Section 6.2, regardless of whether the development,
manufacture, use or Commercialization of such Licensed Products is covered by
patents owned or Controlled by Q-Med.

6.4 Reduction of Royalties in Certain Circumstances. Commencing on such date as
the Q-Med Patents have expired or have been finally adjudicated invalid by a
court of competent jurisdiction, the royalty rates payable under Section 6.2 for
Net Sales in the U.S. on a Licensed Product-by-Licensed Product basis shall be
reduced by [*] from the rates otherwise specified in Section 6.2, above. If at
such time or thereafter, there exists Substantial Competition in the Territory
from a competitor with a product that in all relevant respects is substantially
similar to the Licensed Product, the parties will in good faith discuss whether
there is a need to further reduce applicable royalties. As used herein,
“Substantial Competition” means that a Third Party is selling a competing
bulking agent product in the Licensed Field that has a material adverse effect
on QMS’ sales of such Licensed Product. QMS shall notify Q-Med in writing within
ten (10) days after QMS becomes aware of any Substantial Competition.

6.5 Reports and Payments. Commencing immediately with respect to the Deflux
Product and otherwise after the Market Launch of any other Licensed Product,
within [*] days after June 30, and [*] days after December 31 of each year, QMS
shall deliver to Q-Med reports true and accurate in all material respects
providing the following information on a country-by-country basis and for each
Unit size and for the sales tiers set forth in the table in Section 6.2:
(a) total number of Units of each such Licensed Product disposed of by QMS, its
Affiliates or Sublicensees during the [*] months then ended; (b) Net Sales; and
(c) Royalties payable. All Royalties shall be payable at the times such reports
are due to Q-Med. The report for the year

 

 

*

Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

38



--------------------------------------------------------------------------------

then ended shall include all information required above on a cumulative basis
for such year, including any adjustment required in the amount of Royalties
payable, including true up with regards to royalty on sales of the Deflux
Product and the Solesta Product in the Territory.

6.6 Interest. In addition to any other remedies available to a Party, any
required payment hereunder not made on or before the date specified in this
Agreement shall bear interest from the date such payment is due until the date
it is actually received by a Party at an annual rate equal to the rate of
interest per annum publicly announced from time to time by JPMorgan Chase Bank
as its prime rate in effect on the date such payment is due at its principal
office in New York City, plus [*].

6.7 Records. QMS, its Affiliates and Sublicensees shall, during the Term and for
a period of [*] years thereafter, maintain complete and accurate books and
records of account relating to the sale of the Licensed Product in the
Territory, the achievement of the milestone events in Section 6.1, and the
calculation of Net Sales in sufficient detail to permit the accurate calculation
of the payments due to Q-Med hereunder and their compliance with and adherence
to the terms and conditions of this Agreement.

6.8 Audits. For the sole purpose of verifying the calculation of Net Sales
hereunder, Q-Med shall have the right no more than [*] each year during the Term
and for a period of [*] thereafter, to have an independent certified public
accountant reasonably acceptable to QMS examine the relevant books and records
of QMS and its Affiliates in the location(s) where such records are maintained
by QMS upon reasonable notice and during regular business hours. Results of such
examination shall be made available to QMS. The records and results of such
audits shall be deemed Confidential Information of QMS. In the event a
determination is made

 

 

*

Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

39



--------------------------------------------------------------------------------

that Q-Med has been underpaid or has overpaid, QMS or Q-Med, as the case may be,
shall promptly pay the amount by which Q-Med was underpaid or overpaid, together
with interest thereon as provided in Section 6.6. The fees and expenses of the
accountant performing any verification pursuant to this Section 6.8 shall be
paid by Q-Med; provided, that, if a determination is made that the amount paid
to Q-Med with respect to any year was less than [*] of the amount properly due
to Q-Med, QMS shall promptly reimburse Q-Med for the reasonable costs, fees and
expenses of such examination.

6.9 Currency for Payments. All payments by QMS to Q-Med under Article VI
(including royalties on sales by QMS’ Affiliates and Sublicensees) shall be made
by QMS, and such payments, and all calculations of Net Sales, shall be made in
U.S. Dollars.

6.10 Taxes. If QMS or any of its affiliates is required by Law to withhold and
remit any amount to the tax or revenue authorities in the U.S. regarding any
payments or royalties, such amount shall be deducted from the amounts to be paid
by QMS, and QMS shall notify Q-Med and promptly furnish Q-Med with copies of any
tax certificate or other documentation evidencing such withholding. Each Party
agrees to reasonably cooperate with the other Party in claiming exemptions from
or collecting such deductions or withholdings under any agreement or treaty from
time to time in effect. Q-Med shall, prior to receiving any payment from QMS or
any of its Affiliates provide to QMS: (i) an Internal Revenue Service Form W-8
BEN or W-8ECI evidencing complete exemption from U.S. federal withholding and
(ii) any other forms reasonably requested by QMS to establish any exemption from
or reduction in applicable withholding. Q-Med shall update such forms as
reasonably requested or required by law.

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

40



--------------------------------------------------------------------------------

ARTICLE VII

INTELLECTUAL PROPERTY

7.1 Ownership of Q-Med IP. QMS agrees and acknowledges that: (a) neither QMS nor
its Affiliates or Sublicensees shall have any interest, right, or title in the
Q-Med IP, other than the licenses granted in Sections 2.1 and Article III;
(b) neither QMS nor its Affiliates or Sublicensees shall obtain any rights in or
to the Q-Med Trademarks through their use in connection with the Licensed
Products, other than the licenses granted in Section 2.1; and (c) all goodwill
associated with or attached to the Q-Med Trademarks arising out of the use
thereof by QMS, its Affiliates and Sublicensees shall inure to the benefit of
Q-Med. Q-Med hereby grants to QMS the right and license during the Term, subject
to Section 7.3 below, to operate one or more websites dedicated to the
Commercialization of the Licensed Products using a Q-Med Trademark as its
second-level domain name, provided, an employee or other nominee of Q-Med shall
at all times be identified with the domain name registrar as the technical
contact and administrative contact of each uniform resource locator associated
with such domain name, and such domain name shall be considered a Q-Med Domain
Name. Q-Med agrees to maintain registration for such domain names, at the
expense of QMS.

7.2 No Contest. QMS agrees that neither QMS nor its Affiliates or Sublicensees
will, without the consent of Q-Med: (a) contest, oppose or challenge, or assist
any party in contesting, opposing or challenging, Q-Med’s ownership of the
applicable Q-Med Trademarks (or the distinctiveness or validity of the
applicable Q-Med Trademarks) or the Q-Med Patents or otherwise take any action
or omit to take any action that interferes with Q-Med’s enforcement,
exploitation or protection of the Q-Med Trademarks; (b) register or attempt to
register any Q-Med Trademark or Q-Med Patents in any jurisdiction; (c) oppose
Q-Med’s registration of any applicable Q-Med Trademark (alone or with other
words or designs) in any jurisdiction; or (d)

 

41



--------------------------------------------------------------------------------

make any application for or register any trademark, service mark, trade name,
business name, domain, URL or any other name, term, design or designation
identical, incorporating or confusingly similar to the Q-Med Trademarks for the
applicable Licensed Products; or (e) otherwise challenge in any way Q-Med’s
ownership, enforceability or validity of any Q-Med IP. Nothing herein shall
preclude QMS from complying with lawfully issued legal process or requests of
Governmental Authorities or for discovery in connection with a Third Party
Action, provided QMS promptly notifies Q-Med of the service or receipt of such
legal process of discovery request and uses Commercially Reasonable Efforts to
assist any effort undertaken by Q-Med to quash or limit the scope of such
process or request, at Q-Med’s expense.

7.3 Use of the Q-Med Trademarks. QMS agrees to comply in all material respects
with all Laws pertaining to the proper use and designation of the Q-Med
Trademarks and in all use of the Q-Med Trademarks under this Agreement and make
Commercially Reasonable Efforts to protect, improve and increase the goodwill
and reputation of the Q-Med Trademarks. Additionally to the extent not
prohibited by Law, QMS, and its Sublicensees, shall:

(a) use Commercially Reasonable Efforts to use the Q-Med Trademarks upon or in
relation to the Licensed Products and then only in such manner that the
distinctiveness, reputation, and validity of the Q-Med Trademarks shall not be
impaired and shall ensure in particular that each Q-Med Trademark is accompanied
by words accurately describing the nature of the goods or services to which it
relates;

(b) not use any Q-Med Trademark in any proximate relation to vulgar,
pornographic, profane or indecent articles, content or materials or in any other
context that might reasonably be viewed as impairing the reputation of the Q-Med
Trademark. QMS may not make any use of the Q-Med Trademark in direct or indirect
marketing that is not directly related to the Licensed Field without the prior
written consent of Q-Med, which may not be unreasonably withheld or delayed;

 

42



--------------------------------------------------------------------------------

(c) display the proper form of trademark and service mark notice associated with
the Q-Med Trademarks in accordance with any reasonable instructions received
from Q-Med;

(d) include where permissible, on any item which bears a Q-Med Trademark, a
statement identifying Q-Med as the owner of such Q-Med Trademark and where
possible indicating that QMS or its Affiliate or Sublicensee, as applicable, is
an authorized user of such Q-Med Trademark, consistent with the provisions of
Section 5.7;

(e) not conduct, without the written consent of Q-Med, any part of its business
under a business name or trade name that incorporates any of the Q-Med
Trademarks;

(f) neither use nor display any of the Q-Med Trademarks in such relation to any
other mark or marks owned by any Third Party or QMS or its Affiliates as to
suggest that the multiple marks constitute a single or composite trademark,
service mark, or are under the same proprietorship; and

(g) to the extent that the use of any of the Q-Med Trademarks violates any
controlling law in any jurisdiction within the Territory, QMS must not commence
nor continue any use it has begun, and shall make reasonable efforts to prevent
any use that contravenes controlling laws or mores.

7.4 Prosecution and Maintenance. Q-Med shall be responsible, at Q-Med’s sole
expense, and shall use Commercially Reasonable Efforts, to prepare, file,
prosecute, procure, maintain and defend (in any interference, revocation,
opposition or other proceeding challenging validity) all Q-Med Patents, Q-Med
Trademarks and Q-Med Domain Names in (a) the Major

 

43



--------------------------------------------------------------------------------

Markets and (b) solely with respect to the Q-Med Trademarks, in those
jurisdictions within which QMS has applied for Regulatory Approval for purposes
of Commercializing the Licensed Product in such jurisdiction. Q-Med additionally
agrees to use Commercially Reasonable Efforts to maintain and defend all Q-Med
Patents that have issued for which patent registration has been filed on the
Effective Date.

7.5 Infringement Claims against Third Parties.

(a) To the extent either Party becomes aware that any of the Q-Med IP or Joint
Patents is being infringed by a Third Party’s manufacture, importation, sale,
offer for sale or use of a product in the Territory, and such actual or
suspected infringement does or is reasonably likely to adversely affect the
Commercialization of a Licensed Product (the “Infringement”), the Party first
having knowledge of such Infringement shall promptly notify the other in
writing. The notice shall set forth the facts of such Infringement in reasonable
detail.

(b) If the Infringement is within the Licensed Field (the “Field Infringement”),
the Parties shall thereafter consult and cooperate fully to determine a course
of action, including the commencement of legal action by either or both Parties,
to terminate any such infringement in accordance with the terms set forth below.
If the Infringement is outside the Licensed Field, Q-Med will keep QMS
reasonably informed of the status of and the activities in any litigation or
settlement concerning the Q-Med IP, but QMS shall have no right to commence or
maintain any Action in respect of such Infringement, nor shall QMS have any
right to any proceeds of such Action.

 

44



--------------------------------------------------------------------------------

(c) Q-Med shall have the first right, but not the obligation, to bring an Action
or take other appropriate steps in respect of the Field Infringement. If Q-Med
fails to undertake efforts to investigate a Field Infringement within [*] days
after it receives a written request from QMS to do so, or if Q-Med fails to
bring an Action to abate a Field Infringement within [*] days after it receives
a written request from QMS to do so, or if Q-Med notifies QMS in writing before
such periods expire that Q-Med does not intend to take any action, or if Q-Med
discontinues the prosecution of any such Action after filing, QMS may, in its
discretion, and at its cost and expense, undertake such Action as it deems
necessary to enforce the Q-Med IP or Joint Patents in respect of such Field
Infringement. In no event shall either Party settle any action referred to in
this Section 7.5 with any Third Party if such settlement would materially affect
any of the rights of the other Party (as determined by that Party in its
reasonable discretion) under this Agreement, without the prior written approval
of the other Party, which approval shall not be unreasonably conditioned,
withheld or delayed.

(d) In connection with any Action contemplated under this Section 7.5, the
Parties shall cooperate fully and shall provide each other with any information
or assistance that either may reasonably request. Each Party shall keep the
other informed of developments in any such Action, including the status of any
settlement negotiations and the terms of any offer related thereto. If the
enforcing Party reasonably determines that the other Party is an indispensable
party to the Action or it would otherwise be desirable for such other Party to
join such Action to obtain a more effective remedy, such other Party shall
consent to be joined. In such event, such other Party shall have the right, at
its expense, to be represented in that Action by counsel of its own choice.

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

45



--------------------------------------------------------------------------------

(e) In an Action with respect to a Field Infringement, all damages, proceeds or
other sums of any recovery under such Action related to such Field Infringement,
whether by judgment, award or settlement, shall first be applied to all
out-of-pocket costs and expenses, including attorneys fees, incurred by the
Party bringing the Action and next shall be applied to all out-of-pocket costs
and expenses incurred by the other Party, if any. All remaining proceeds awarded
as compensatory damage shall be considered royalty-bearing Net Sales of Licensed
Products and shall be allocated between Q-Med and QMS pursuant to Article VI
above. All other proceeds, including exemplary, statutory or punitive damages,
shall be allocated [*] percent ([*]%) to Q-Med and [*] percent ([*]%) to QMS.

ARTICLE VIII

REPRESENTATIONS AND WARRANTIES

8.1 Q-Med Representations and Warranties. Q-Med represents, warrants and
covenants, as of the Effective Date, that:

(a) Q-Med has the legal power and right to extend the rights granted to QMS
under this Agreement and that it has not made, and throughout the term of this
Agreement will not make, any commitments to others inconsistent with such
rights;

(b) Q-Med or one or more of its Affiliates is the sole and exclusive owner of,
and has all, subject to such rights as have been granted pursuant to the Prior
Agreements, rights, title and interest in and to the Q-Med Patents and Q-Med
Trademarks in the jurisdictions in which such Q-Med Trademarks are registered,
free and clear of all liens, security interests, charges, encumbrances or other
adverse claims and Schedule 8.1(c) sets forth a true and complete list of all
such Q-Med Trademarks and the jurisdictions in which they are registered;

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

46



--------------------------------------------------------------------------------

(c) To Q-Med’s knowledge, the clinical trials conducted by Q-Med with respect to
the Deflux Product and Solesta Product were performed in accordance in all
material respects with all applicable rules and good clinical practices when
they were performed;

(d) All issued Q-Med Patents and registered Q-Med Trademarks are in full force
and effect, all fees required to have been paid to maintain the validity of such
Q-Med Patents and Q-Med Trademarks have been paid and Q-Med has not taken any
action intended to result in the abandonment thereof;

(e) Except for rights that have expired or were terminated in writing prior to
the Effective Date and no longer have any force or effect, and subject to such
rights as have been granted pursuant to the Prior Agreements, Q-Med has not
granted a right to any Third Party to market, sell, promote, or distribute in
the Territory a Licensed Product for use in the Licensed Field;

(f) None of the Q-Med IP, the Solesta Product or the Deflux Product is the
subject of any notice or claim (including pending or, to Q-Med’s knowledge,
unasserted, claims) to Q-Med regarding any infringement, misappropriation or
misuse of any Third Party IP, and, to the knowledge of Q-Med, no Third Party is
infringing any Q-Med IP in respect of any manufacture, use or sale of any
product or process in the Licensed Field or Q-Med Field;

(g) Q-Med has no knowledge that any issued Q-Med Patents that are part of the
Q-Med IP are invalid or unenforceable; and Q-Med has not made any claims, which
are now outstanding, against a Third Party alleging infringement of any of the
Q-Med Patents or Q-Med Trademarks in the Licensed Field;

 

47



--------------------------------------------------------------------------------

(h) Neither this Agreement nor the transactions contemplated hereby shall result
in Q-Med granting to any Third Party any right with respect to any Q-Med IP in
the Licensed Field or Q-Med being bound by, or subject to, any non-compete or
other restriction on the use of the Q-Med IP in the Licensed Field;

(i) Q-Med has received no notice from any governmental authority to the effect
that it has not materially complied with or is not now in material compliance
with material laws and regulations relating to the manufacture, use or sale of
the Deflux Product or Solesta Product;

(j) There are no claims, actions, suits or other proceedings pending, or to the
knowledge of Q-Med, threatened which, would reasonably be expected to materially
and adversely affect the ability of Q-Med to perform its obligations hereunder;

(k) Q-Med is duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization and has all requisite corporate power
and authority to own and operate its properties and assets, to execute and
deliver this Agreement and to perform its obligation hereunder;

(l) Q-Med’s execution, delivery and performance of this Agreement and the Supply
Agreements have been duly authorized by Q-Med and this Agreement and the Supply
Agreements will be, upon its execution and delivery, a valid and binding legal
obligation of Q-Med, enforceable in accordance with its terms;

 

48



--------------------------------------------------------------------------------

(m) The execution, delivery and performance of this Agreement and the Supply
Agreements do not and will not (i) violate, conflict with or result in the
breach of any provision of its corporate charter or by-laws (or similar
organizational documents) of Q-Med, (ii) violate or conflict with any law or
governmental order applicable to Q-Med or its assets, properties or businesses,
or (iii) conflict with, result in a breach of, constitute a default (or event
which with the giving of notice or lapse of time, or both, would become a
default) under, require any consent under, or give to others any rights of
termination, amendment, acceleration, suspension, revocation or cancellation of,
or result in the creation of any encumbrance on any of its outstanding shares of
capital stock or any of the assets or properties of Q-Med pursuant to any note,
bond, mortgage, indenture, contract, agreement, lease, sublease, license,
permit, franchise or other instrument or arrangement to which it is a party or
by which any of Q-Med’s shares of capital stock or any of Q-Med’s assets or
properties is bound or affected including any and all of the Prior Agreement;
and

(n) Other than as expressly stated in this Agreement, no permit, approval,
authorization or consent of any person is required in connection with the
execution, delivery and performance by Q-Med of this Agreement and the QMS
Supply Agreement or the consummation of the transactions contemplated hereby;
and

(o) The Deflux trademark and the Deflux Product for use in the treatment of VUR
in children in the U.S. does not infringe upon any patent or trademark rights of
any Third Party. To Q-Med’s knowledge, none of the Q-Med IP, the Deflux Product
or the Solesta Product infringes upon, misappropriates, or misuses the
intellectual property rights of any Third Party.

 

49



--------------------------------------------------------------------------------

8.2 QMS Representations and Warranties. QMS represents, warrants and covenants,
as of the Effective Date, that:

(a) QMS is duly organized, validly existing and in good standing under the laws
of its jurisdiction of organization and has all requisite corporate power and
authority to own and operate its properties and assets, to execute and deliver
this Agreement and to perform its obligation hereunder;

(b) QMS’ execution, delivery and performance of this Agreement have been duly
authorized by QMS and this Agreement will be, upon its execution and delivery, a
valid and binding legal obligation of QMS, enforceable in accordance with its
terms;

(c) The execution, delivery and performance of this Agreement do not and will
not (i) violate, conflict with or result in the breach of any provision of its
corporate charter or by-laws (or similar organizational documents) of QMS,
(ii) violate or conflict with any law or governmental order applicable to QMS or
its assets, properties or businesses, or (iii) conflict with, result in a breach
of, constitute a default (or event which with the giving of notice or lapse of
time, or both, would become a default) under, require any consent under, or give
to others any rights of termination, amendment, acceleration, suspension,
revocation or cancellation of, or result in the creation of any encumbrance on
any of its outstanding shares of capital stock or any of the assets or
properties of QMS pursuant to any note, bond, mortgage, indenture, contract,
agreement, lease, sublease, license, permit, franchise or other instrument or
arrangement to which it is a party or by which any of QMS’ shares of capital
stock or any of QMS’ assets or properties is bound or affected; and

 

50



--------------------------------------------------------------------------------

(d) Other than as expressly stated in this Agreement, no permit, approval,
authorization or consent of any person is required in connection with the
execution, delivery and performance by QMS of this Agreement or the consummation
of the transactions contemplated hereby.

8.3 Limitations on Warranties. EXCEPT AS EXPRESSLY SET FORTH IN SECTION 8.1
ABOVE, Q-MED HEREBY DISCLAIMS ALL WARRANTIES WITH RESPECT TO THE Q-MED PATENTS
AND THE LICENSED PRODUCT, EITHER EXPRESS OR IMPLIED. WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, THERE ARE NO IMPLIED WARRANTIES WHATSOEVER,
INCLUDING, WITHOUT LIMTIATION, THE IMPLIED WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE.

ARTICLE IX

INDEMNIFICATION

9.1 Q-Med Indemnification. Except to the extent provided in Sections 9.2 and
9.3, and subject to Section 12.1 below, Q-Med shall indemnify, defend and hold
harmless QMS and its Affiliates and Sublicensees, and its and their respective
officers, directors, shareholders, successors, assigns, agents, employees and
insurers in such capacity (collectively the “QMS Indemnified Parties”) from and
against any and all liabilities, claims, damages, losses or expenses (including
reasonable attorneys’ and expert fees and expenses incurred by QMS) solely in
respect of Actions against QMS Indemnified Parties by Third Parties
(collectively “QMS Losses”) in respect of, without duplication (including any
remedy or indemnification under any other agreement between the Parties):

(a) the breach by Q-Med of any of its representations, warranties, covenants and
other agreements made hereunder;

 

51



--------------------------------------------------------------------------------

(b) the Commercialization of a Licensed Product by Q-Med, its Affiliates or
Third Party Licensees, including with respect to the Solesta Product or Deflux
Product solely occurring prior to the Effective Date;

(c) the infringement, misappropriation or impairment to any Third Party’s
intellectual property rights arising out of the exercise by QMS of the rights to
Q-Med IP licensed hereunder (including any such claims arising out of the Prior
Agreements), which exercise, with respect to Q-Med Patents and Q-Med Trademarks,
occurred solely in those jurisdictions in which such Q-Med IP is registered or
from which it is issued; and

(d) the use by Q-Med, its Affiliates or Third Party licensees of any Joint
Invention or the practice of any Joint Patent pursuant to its rights in
Section 3.6(e).

9.2 QMS Indemnification. Except to the extent provided in Sections 9.1 and 9.3
and subject to Section 12.1 below, QMS shall indemnify, defend and hold harmless
Q-Med and its Affiliates and its and their respective officers, directors,
shareholders, successors, assigns, agents, employees and insurers in such
capacity (collectively “Q-Med Indemnified Parties”) from and against any and all
liabilities, claims, damages, losses or expenses (including reasonable
attorneys’ and expert fees and expenses incurred by Q-Med) solely in respect of
Actions against Q-Med Indemnified Parties by Third Parties (collectively “Q-Med
Losses”) in respect of:

(a) the breach by QMS of any of its representations, warranties, covenants or
other agreements made hereunder;

 

52



--------------------------------------------------------------------------------

(b) QMS’ (or its Affiliates’ or Sublicensees’) marketing, use, distribution,
importation, sale, disposition or other Commercialization activities for
Licensed Products;

(c) the conduct of development activities by QMS, its Affiliates or Sublicensees
under this Agreement; and

(d) use by QMS, its Affiliates or Sublicensees of any Joint Invention or the
practice of any Joint Patent pursuant to its rights in Section 3.6(e).

9.3 Limitations on Indemnification. Notwithstanding anything to the contrary set
forth elsewhere herein neither Party shall be obligated to indemnify the other
Party under Sections 9.1 or 9.2: (a) to the extent any indemnifiable Losses
thereunder are caused by such other Party’s, or its Affiliates’, sublicensees’
or assigns’ negligence, intentional misconduct or breach of such other Party’s
obligations, warranties or representations set forth herein; (b) with respect to
any claim by a sublicensee, distributor, wholesaler or other person in the
business of purchasing products such as a Licensed Product for resale and not
for use; or (c) with respect to any Third Party Action seeking, directly or
indirectly, to recover consequential, incidental, punitive or liquidated damages
(collectively “Special Damages”) pursuant to contract with a Party, the terms of
which fail to exclude the right of such Third Party to recover such Special
Damages, provided, however, to the extent such contract contains such an
exclusionary terms but such terms are avoided or annulled in the Third Party
Action under applicable principles of law or equity, the indemnifying Party’s
liability shall equal 50% of the Special Damages awarded therein, and, provided
further, that none of the provisions of Section 9.1, Section 9.2 or Section 9.3
shall limit any other rights or remedies either Party may have against the other
under this Agreement in respect of such other Party’s negligence, intentional
misconduct or breach of any provision of this Agreement except to the extent any
claim or remedy is otherwise expressly barred under the terms of this Agreement.

 

53



--------------------------------------------------------------------------------

9.4 Procedure. The Party seeking indemnification shall provide the indemnifying
Party with written notice of any claim or action within [*] business days of its
receipt thereof, and may issue a notice demanding indemnity prior to the
commencement of any claim or action, at any time following its receipt of any
written communication threatening a claim or action, and shall afford the
indemnifying Party the right to control the defense and settlement of such
claim, action or threatened claim or action. A failure by the Party seeking
indemnification to give notice and to tender the defense in a timely manner
pursuant to this Section 9.4 shall not limit the obligation of the indemnifying
Party under this Article IX, except to the extent such indemnifying Party is
materially prejudiced thereby. The Party seeking indemnification shall provide
reasonable assistance to the indemnifying Party in the defense of such claim or
action at its own expense. If the defendants in any such action include both
Parties, and the indemnified Party concludes that there may be legal defenses
available to it which are different from, additional to, or inconsistent with,
those available to the indemnifying Party, the indemnified Party shall have the
right to select separate counsel to participate in the defense of such action on
its behalf, and the indemnified Party shall bear the cost and expense of such
separate defense, unless and to the extent the Parties otherwise agree or it is
determined through dispute resolution hereunder that such costs and expense are
or were required to be indemnified by the indemnifying Party and are or were
required to be incurred separately due to such different, additional, or
inconsistent defenses. Should the indemnifying Party determine not to defend
such claim or action, the indemnified Party shall have the right to maintain the
defense of such claim

 

 

*

Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

54



--------------------------------------------------------------------------------

or action and the indemnifying Party shall provide reasonable assistance to it
in the defense of such claim or action and shall bear the reasonable cost and
expense of such defense (including reasonable attorneys’ fees). Neither Party
shall settle any such claim or action in a way that prejudices or adversely
impacts the other Party without the prior approval of such other Party (which
approval shall not be unreasonably conditioned, withheld or delayed). Following
issuance of a notice of demand for indemnity by the indemnified Party, to the
extent requested by the indemnifying Party, the indemnified Party must, as soon
as reasonably practicable, discontinue any conduct that forms the basis for the
claim or claims in any such action or threatened action.

ARTICLE X

CONFIDENTIAL INFORMATION

10.1 Treatment of Confidential Information. QMS agrees to be subject to the
terms of a Confidentiality Agreement, dated as of September 25, 2008, between
Oceana Therapeutics, Inc. and Q-Med (the “Confidentiality Agreement”), the terms
of which are incorporated herein by reference; provided, however, following the
Effective Date, the Confidentiality Agreement will not apply to QMS’ use of
documents and information concerning Oceana Therapeutics LLC and its Affiliates,
the U.S. Business, the ROW Assets and the ROW Liabilities (as such terms are
defined in the SPA) (except to the extent that such documents and information
contain information related to Q-Med, its post-Effective Date Affiliates or the
Licensed Products or development activities of any of them). Without limiting
the effect of the previous sentence, each Party receiving Confidential
Information of the other Party shall (a) maintain in confidence such
Confidential Information to the same extent such Party maintains its own
proprietary industrial information of similar kind and value (but at a minimum
each Party shall use commercially reasonable efforts), (b) not disclose such
Confidential Information to any Third Party without

 

55



--------------------------------------------------------------------------------

prior consent of the other Party, and (c) not use such Confidential Information
for any purpose except for the purpose for which it was disclosed. “Confidential
Information” means all non-public, proprietary data or information and materials
received by either Party from the other Party pursuant to this Agreement that
are designated as confidential in writing by the disclosing Party.
Notwithstanding the foregoing, information that is orally, electronically or
visually disclosed by a Party, or is disclosed in writing without an appropriate
letter, stamp or legend, shall constitute Confidential Information of a Party
(i) if the disclosing Party, within thirty (30) days after such disclosure,
delivers to the other Party a written document describing the information and
referencing the place and date of such oral, visual, electronic or written
disclosure and the names of the persons to whom such disclosure was made, or
(ii) such information is of the type that is customarily considered to be
confidential information by persons engaged in activities that are substantially
similar to the activities being engaged in by the Parties. QMS further agrees to
cause each person who is member of or who has the right to observe meetings of
its board of directors or other governing body, who is an employee, officer,
director, partner, or member of or consultant to an investment company, whether
or not registered under the Investment Company Act of 1940, that would be an
Affiliate of QMS but for the last sentence of the definition thereof, to execute
a non-disclosure and confidentiality agreement substantially in the form annexed
hereto as Schedule D.

10.2 Exceptions. A Party shall not have the obligations set forth in
Section 10.1 with respect to any portion of such Confidential Information that
it can show by adequate documentation: (a) is publicly disclosed by the
disclosing Party, either before or after it becomes known to the receiving
Party; (b) was known to the receiving Party, without obligation to keep it
confidential, prior to when it was received from the disclosing Party; (c) is
subsequently

 

56



--------------------------------------------------------------------------------

disclosed to the receiving Party by a Third Party lawfully in possession thereof
without obligation to keep it confidential; (d) has been lawfully published by a
Third Party; or (e) has been independently developed by the receiving Party
without the aid, application or use of Confidential Information. Information
that is otherwise Confidential Information and consists of a combination of
information shall not be deemed to be in the public domain if individual
elements of such information are in the public domain, unless the specific
combination of those elements is also in the public domain.

10.3 Required Disclosures. This Article X shall not be construed to prohibit
disclosure of Confidential Information to the extent that such disclosure is
required to by law or valid order of a court or other governmental authority;
provided, that the responding Party shall first have given notice to the other
Party and shall have made a reasonable effort to obtain a protective order
requiring that the Confidential Information so disclosed be used only for the
purposes for which the order was issued.

10.4 Permitted Disclosures. Nothing contained herein shall prevent either Party
from disclosing information to the extent such information is required to be
disclosed (a) for the purposes of QMS’ compliance with governmental regulations,
or (b) to Sublicensees for the purpose of sublicensing; provided, that the
Sublicensee is subject to confidentiality obligations commensurate with those in
this Article X.

10.5 Disclosure of Financial and Other Terms. Except as required by applicable
laws, treaties, and regulations (including securities laws), the Parties agree
that the terms of this Agreement will be considered Confidential Information of
both Parties. Notwithstanding the foregoing, (a) either Party may disclose such
terms as are required to be disclosed in its publicly-filed financial statements
or other public statements pursuant to applicable laws, regulations, and

 

57



--------------------------------------------------------------------------------

stock exchange rules (e.g., the U.S. Securities and Exchange Commission, Nasdaq
OMX Nordic Exchange in Stockholm, or any other stock exchange on which
securities issued by either Party may be issued) or otherwise disclosed pursuant
to applicable law; provided, that (i) the terms of this Agreement shall be
redacted to the greatest extent reasonably possible and (ii) to the extent
practicable under the circumstances, such Party shall provide the other Party
with a copy of the proposed text of such statements or disclosure (including any
exhibits containing this Agreement) sufficiently in advance of the scheduled
release or publication thereof to afford such other Party a reasonable
opportunity to review and comment upon the proposed text (including redacted
versions of this Agreement), (b) either Party shall have the further right to
disclose the material financial terms of this Agreement under confidentiality
undertakings to any actual or potential acquirer, merger partner, or providers
of financing (whether in the form of debt, equity or otherwise) and their
advisors, and (c) either Party shall have the right to disclose information
regarding the development and Commercialization status of the Licensed Products
to the extent such disclosure is made under a confidentiality undertaking to
actual or prospective investors, or required by applicable Laws or stock
exchange rules. Neither Party shall make any other statement to the public
regarding the execution and/or any other aspect of the subject matter of this
Agreement, except: (x) where a Party reasonably believes disclosure is required
under applicable laws or ethical commercial practice, (y) for customary
discussions with current or prospective investors and analysts, and (z) either
Party may disclose the content of or use the text of a statement previously
approved by the other Party or otherwise publicly disclosed in accordance with
this Article X.

 

58



--------------------------------------------------------------------------------

10.6 Publicity. Promptly following the execution of this Agreement, the Parties
shall issue a mutually agreed upon press release. Except for subsequent
disclosures of substantially similar information or disclosures required by law,
regulation or stock exchange requirements, neither Party shall have the right to
make any other public announcements with respect to this Agreement without the
prior written consent of the other Party, which consent shall not be
unreasonably withheld, delayed or conditioned, except as provided in this
Section 10.6. The Parties agree that any announcement made in respect of this
Agreement shall not contain the other Party’s Confidential Information or, if
disclosure of Confidential Information is required by law or regulation, shall
make reasonable efforts to minimize such disclosure and obtain confidential
treatment for any such information which is disclosed to a government agency, it
being understood that the other Party shall have the right, to the extent in
accordance with applicable law, to review such Party’s disclosures to government
agencies and require redaction of any information the other Party reasonably
deems inappropriate for disclosure, including key financial terms not previously
disclosed as permitted hereunder. Subject to applicable law and stock exchange
requirements, each Party agrees to provide the other Party with a copy of any
public announcement as far in advance of its scheduled release as reasonably
practicable and such other Party shall have the right to expeditiously review
and recommend changes to any announcement regarding this Agreement; provided,
that such right of review and recommendation shall only apply for the first time
that specific information is disclosed and shall not apply to the subsequent
disclosure of substantially similar information that has been previously
disclosed.

ARTICLE XI

TERMINATION

11.1 Term. Unless previously terminated in accordance with this Article XI, this
Agreement shall expire on June 30, 2030 (“Initial Term”). Notwithstanding the
foregoing, and with respect to each of the group of Solesta Products and the
group of Deflux Products

 

59



--------------------------------------------------------------------------------

considered separately, and provided: (a) QMS has made all applicable Sales
Milestone payments under Section 2.1(b) of the SPA; and (b) (i) applicable Net
Sales for year 2029 in the U.S., or (ii) the average applicable Net Sales for
the years 2028 and 2029 in the U.S., is no less than [*] Dollars, the Initial
Term, if not so previously terminated, with respect to each such product group
will be extended by a period of an additional ten (10) years from the end of the
Initial Term (such Initial Term, as extended, if applicable (or as previously
terminated in accordance with this Article XI), being the “Term”).

11.2 Termination by QMS. QMS may terminate this Agreement, effective upon not
less than [*] months’ prior written notice to Q-Med if all Regulatory Approvals
necessary for marketing and sale of the Solesta Product in the U.S. have not
been achieved by [*], or at any time upon not less than [*] month’s prior
written notice to Q-Med given following the [*] anniversary of the Market Launch
of the Solesta Product.

11.3 Termination for Default. If either Party (“Breaching Party”) commits a
material breach of a material obligation under this Agreement, the other Party
(“Terminating Party”) may terminate this Agreement. The Terminating Party shall
provide written notice to the Breaching Party, which notice shall identify the
material breach and the intent to so terminate. The Breaching Party shall have a
period of [*] days [*] days in respect of any payment default, other than
disputes in good faith that are diligently pursued) after such written notice is
provided to cure such material breach. If such material breach is not cured
within such [*] (or [*] days as the case may be), or if such material breach is
not capable of cure, the Terminating Party may terminate this Agreement, and all
of the Breaching Party’s rights hereunder, upon [*] days written notice to the
Breaching Party. To the extent such breach is a

 

 

*

Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

60



--------------------------------------------------------------------------------

material breach by QMS and relates to its obligations hereunder in one or more
countries other than the U.S., but not the entire Territory, and/or is limited
to one or more Licensed Products, but not all of QMS’ obligations generally,
such termination shall apply solely to QMS’ rights in such country or countries
and with respect to such Licensed Product or Licensed Products. All of the
foregoing in this Section 11.3 shall not apply to a failure by QMS to perform
its obligations under Sections 5.2(a)–(d) if Q-Med has exercised its rights
under Section 5.3(a) above.

11.4 Termination Upon Bankruptcy or Insolvency. The Parties agree that in the
event a Party becomes a debtor under Title 11 of the U.S. Code (“Title 11”),
this Agreement shall be deemed to be, for purposes of Section 365(n) of Title
11, a license to rights to “intellectual property” as defined therein. Each
Party as a licensee hereunder shall have the rights and elections as specified
in Title 11. Any agreements supplemental hereto shall be deemed to be
“agreements supplementary to” this Agreement for purposes of Section 365(n) of
Title 11.

11.5 Termination of the Supply Agreements. If either Supply Agreement is validly
terminated, the Terminating Party (as defined in such Supply Agreement)
thereunder may terminate this Agreement simultaneously with such termination of
such Supply Agreement.

11.6 Termination for Patent Challenge. If QMS or any of its Affiliates commences
or otherwise, directly or indirectly, pursues (or voluntarily assists Third
Parties to do so, other than as required by Law or legal process) any proceeding
seeking to have any of the Q-Med Patents or other Q-Med IP revoked or declared
invalid, unpatentable, or unenforceable, Q-Med may declare a material breach
hereunder and shall then have the right to terminate this Agreement with
immediate effect and without further notice or right to cure.

 

61



--------------------------------------------------------------------------------

11.7 Effect of Termination.

(a) Termination of this Agreement, for whatever reason, shall not affect any
rights or obligations accrued by either party prior to the effective date of
termination. The following provisions shall survive any expiration or
termination of this Agreement: Sections 3.6, 6.7, 6.8, 7.1-7.3, inclusive, 8.3,
Article IX, Article X, this Section 11.7, and Article XII. Termination is not
the sole remedy under this Agreement and, whether or not termination is
effected, all other remedies will remain available, except as agreed to or
otherwise expressly provided for herein.

(b) Upon termination of this Agreement:

(i) all rights and licenses granted by Q-Med to QMS shall terminate, except to
the extent provided in Sections 11.4;

(ii) QMS shall assign or transfer, at Q-Med’s cost and expense, to Q-Med all
Regulatory Filings and Regulatory Approvals and all Information Controlled by
QMS that relates solely to the Licensed Products, or, if such assignment is not
legally permissible or such filings, approvals and Information do not relate
solely to the Licensed Products, grant Q-Med the exclusive license and right to
access, use, and cross-reference such filings, approvals and Information for the
development and Commercialization of the Licensed Products;

(iii) QMS shall assign or otherwise grant, at Q-Med’s cost and expense, all
rights required to be assigned or granted under this Section 11.7 promptly and
shall promptly (but not later than sixty (60) days following the effective date
of termination) transfer all tangible embodiments to which Q-Med has rights
under this Section 11.7;

(iv) QMS shall cooperate, at Q-Med’s cost and expense, in any reasonable manner
requested by Q-Med to achieve a smooth and expeditious transition of the
Commercialization of the Licensed Products to Q-Med or its licensees; and

 

62



--------------------------------------------------------------------------------

(v) Each of QMS and Q-Med will immediately at its expense return to the other
Party all proprietary and confidential documents, work papers and other material
of the other Party and its Affiliates relating to the transactions contemplated
hereby obtained from that other Party or its Affiliates pursuant to this
Agreement, whether so obtained before or after the execution hereof, and all
copies, extracts or other reproductions, in whole or in part thereof which may
have been made by or on behalf of QMS or Q-Med or their respective
representatives, as the case may be, and shall deliver to the other Party or
destroy all notes or memorandum or other stored information of any kind
containing, reflecting or derived from such documents, work papers and other
material, except that one archival copy may be retained by each Party’s outside
counsel or in-house counsel. The return or destruction, as applicable, of such
documents, work papers and other material (and all copies, extracts or other
reproductions in whole or in part thereof) pursuant to this Section 11.7(b)(v)
shall be certified in writing by an authorized officer supervising the same.
Notwithstanding such return or destruction, each Party will continue to be bound
by its obligations of confidentiality under Article X herein.

ARTICLE XII

MISCELLANEOUS

12.1 Disclaimers. IN NO EVENT SHALL EITHER PARTY OR THEIR AFFILIATES BE LIABLE
FOR SPECIAL, PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES OF THE
OTHER PARTY OR THEIR AFFILIATES, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
LEGAL THEORY; provided, however, the foregoing shall not limit the ability of an
indemnified Party to recover indemnity of Special Damages paid to Third Parties
to the extent permitted under Section 9.3 above; and, provided further, nothing
in this Section 12.1 is intended to limit QMS’ payment obligations under Article
VI. The Parties agree that the actual, direct costs incurred to perform
development

 

63



--------------------------------------------------------------------------------

or Commercialization obligations hereunder that the other Party was obligated
but failed to perform (subject to the right of such other Party to cure) shall
be deemed to be direct damages and not subject to this limitation.

12.2 Governing Law; Jurisdiction, Arbitration and Venue. This Agreement and the
exhibits and schedules hereto shall be governed by and interpreted and enforced
in accordance with the substantive laws of the State of New York, without giving
effect to any choice of law or conflict of laws rules or provisions (whether of
the State of New York or any other jurisdiction) that would cause the
application of the substantive laws of any jurisdiction other than the State of
New York, except that questions affecting the construction and effect of any
patent or trademark shall be determined by the law of the country in which the
patent or trademark was granted. Any dispute, controversy or claim arising out
of or in connection with this contract, or the breach, termination or invalidity
thereof, shall be finally settled by arbitration in accordance with the
Arbitration Rules of the Arbitration Institute of the Stockholm Chamber of
Commerce. The arbitral tribunal shall be composed of three (3) arbitrators. The
seat of arbitration shall be Stockholm. The language to be used in the arbitral
proceedings shall be English. The foregoing notwithstanding, either Party may
commence an Action to seek declaratory or equitable relief to enjoin a breach of
threatened breach of this Agreement, which Action shall be brought solely in the
United States District Court for the Southern District of New York.

12.3 Consent to Jurisdiction. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
(A) SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK WITH RESPECT
TO ANY CLAIM SEEKING

 

64



--------------------------------------------------------------------------------

DECLARATORY OR EQUITABLE RELIEF ARISING UNDER OR RELATING TO THIS AGREEMENT;
PROVIDED, HOWEVER, THAT SUCH CONSENT TO JURISDICTION IS SOLELY FOR THE PURPOSE
REFERRED TO IN THIS SECTION 12.3 AND SHALL NOT BE DEEMED TO BE A GENERAL
SUBMISSION TO THE JURISDICTION OF SAID COURT OR IN THE STATE OF NEW YORK OTHER
THAN FOR SUCH PURPOSE, (B) WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON
IT, (C) CONSENTS THAT ALL SERVICES OF PROCESS BE MADE BY REGISTERED OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO IT AT ITS ADDRESS AS SET FORTH IN
SECTION 12.6, AND (D) ACKNOWLEDGES THAT SERVICE SO MADE SHALL BE TREATED AS
COMPLETED WHEN RECEIVED. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE BASED
ON FORUM NON CONVENIENS AND WAIVES ANY OBJECTION TO VENUE OF ANY ACTION
INSTITUTED HEREUNDER. NOTHING IN THIS SECTION SHALL AFFECT THE RIGHT OF ANY
PARTY HERETO TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

12.4 Assignment. Neither this Agreement nor any of the rights and obligations
arising hereunder may be assigned or transferred by either Party by merger, sale
of stock or assets, operation of law or otherwise, without the prior written
consent of the other Party, which shall not be unreasonably conditioned,
withheld or delayed; provided, however, that (a) QMS may assign this Agreement
without such consent in connection with the sale or transfer of all or
substantially all of the business or assets relating to or associated with the
Licensed Field to any Third Party, whether by merger, sale of stock or assets,
operation of law or otherwise, provided

 

65



--------------------------------------------------------------------------------

that such assignment occurs in connection with a substantially contemporaneous
permitted assignment of the Ireland License Agreement to the same assignee,
(b) the stock of QMS, or QMS’ interest in this Agreement may be collaterally
pledged without such consent to a financial institution or syndicate of
financial institutions represented by a single lenders’ agent to secure
obligations to such lender(s) in connection with a bona fide financing (the “QMS
Pledge”), which pledge will include the right of the lender(s) and their assigns
to foreclose upon such pledge, provided that such pledge occurs in connection
with a substantially contemporaneous permitted pledge of at least 65% of the
voting stock of Cetacea Limited (“Cetacea Control Stock”) to the same lenders
represented by the same lenders’ agent (the “Cetacea Pledge”), and provided
further that, notwithstanding any other provision hereof, unless such lenders
foreclose upon both the QMS Pledge and the Cetacea Pledge, and at all times
after any such foreclosure the assignee of QMS’ interest in this Agreement is
also the owner of the Cetacea Control Stock or an affiliate thereof, this
Agreement shall immediately terminate upon notice thereof from Q-Med to QMS, and
(c) Q-Med may assign this Agreement without such consent to any Third Party
which acquires all or substantially all of Q-Med’s NASHA DX business, whether by
merger, sale of stock or assets, operation of law or otherwise, provided that
such assignment occurs in connection with a substantially contemporaneous
permitted assignment by Q-Med of the Ireland License Agreement to the same
assignee. Any attempted assignment, sale or transfer in violation of the prior
sentence will be void. Upon any permitted assignment or transfer of this
Agreement by either Party, (i) the other Party shall be given prompt written
notice of such assignment and (ii) the assignee shall agree in writing to be
bound by the terms and conditions set forth herein. Notwithstanding the
foregoing, either Party may assign this Agreement to any Affiliate of such
Party; provided, that such Affiliate assumes such assignment in writing to the
other Party and the assigning Party shall remain joint and severally liable with
such Affiliate for all of its obligations under this Agreement.

 

66



--------------------------------------------------------------------------------

12.5 Change of Control.

(a) Definition of Change of Control. For the purpose of this Section 12.5,
“Change of Control” means: (i) a sale to a Third Person reasonably determined in
good faith by Q-Med to be then competing with Q-Med of all or substantially all
of QMS’ assets; (ii) a merger, reorganization or consolidation involving QMS or
any of its Affiliates and such Third Person in which the stockholders or any
Affiliate of QMS immediately prior to such transaction cease to own, directly or
indirectly, collectively a majority of the voting or equity rights or interests
of a successor entity to QMS; or (iii) the acquisition, directly or indirectly
through one or more Affiliates, by such Person or group of Persons (including
such Third Person reasonably determined in good faith to be competing with
Q-Med) acting in concert of 50% or more of the voting or equity rights or
interests of QMS.

(b) Effect of Change of Control. Upon the Change of Control, Q-Med may:
(i) terminate all rights to any Improvements that are thereafter acquired or
developed by Q-Med (other than those described in (ii) below), and
(ii) terminate all further development under Article III, except the completion
of development and obtaining Regulatory Approvals for such Licensed Products and
Improvements for which IDE’s were then in effect, including the development and
Regulatory Approval contemplated hereunder for the Solesta Product.

12.6 Notice. Any notice to be given by one Party to the other shall be in
writing and shall be deemed given when delivered personally (such notice to be
effective on the date of delivery) or sent by reputable international courier
(such notice to be effective on the date which is three (3) Business Days after
the date of delivery to such courier), or sent by facsimile (such

 

67



--------------------------------------------------------------------------------

facsimile notice to be effective upon receipt of confirmation (a) on the date so
confirmed if prior to 5 p.m. local time on a local Business Day, or (b) if not
so confirmed prior to 5 p.m. local time on a local business day, the following
Business Day), and addressed as follows (or to such other address as a Party may
designate as to itself by written notice to the other Party):

If to Q-Med:

Q-Med AB

Seminariegatan 21

SE-752 28 Uppsala

Sweden

Attention: Director Legal Affairs

Telephone: +46 18 474 90 00

Facsimile: +46 18 474 90 97

With a copy to (which shall not constitute notice for purposes hereunder):

Michael Martell, Esq.

Morrison Cohen LLP

909 Third Avenue, 27th Floor

New York, New York 10022

USA

Telephone: +01 212 735 8652

Facsimile: +01 212 735 8600

If to QMS:

Q-Med Scandinavia Inc.

2035 Lincoln Highway

Edison, NJ 08817

Attention: Steven M. Bosacki

Telephone: +1 732 318 3811

Telefax: +1 732 318 3801

With a copy to (which shall not constitute notice for purposes hereunder):

Milbank, Tweed, Hadley & McCloy LLP

One Chase Manhattan Plaza

New York, NY 10005-1413

Attention: Robert S. Reder, Esq.

Telephone: +1 212 530 5680

Telefax: +1 212 822 5680

 

68



--------------------------------------------------------------------------------

12.7 Force Majeure. Neither Party shall be responsible or liable in any way for
failure or delay in carrying out the terms of this Agreement (other than any
payment or confidentiality obligations) resulting from any cause or circumstance
beyond its reasonable control, including acts of God, embargoes, fire, flood,
other natural disasters, war, labor difficulties, interruption of transit,
accident, explosion, civil commotion, delays in performance or supplies from its
suppliers and subcontractors (where such delays in performance or supplies are
attributable to an event of force majeure suffered by such supplier or
subcontractor) and acts of any governmental authority (“Force Majeure”);
provided, that the Party so affected shall give prompt notice thereof to the
other including the period for which the Force Majeure is expected to continue .
Any time for performance hereunder (other than any time for payment) shall be
extended by the actual time of delay caused by the Force Majeure event. Except
as provided in the preceding sentence, no such failure or delay shall terminate
this Agreement, and each Party shall use its Commercially Reasonable Efforts to
mitigate any damages incurred by the other Party as a result of the Force
Majeure event and to complete its obligations hereunder as promptly as
reasonably practicable following cessation of the cause or circumstances of such
failure or delay.

12.8 Amendment. This Agreement may be modified or amended only by written
agreement of the Parties hereto signed by authorized representatives of the
Parties hereto and specifically referencing this Agreement.

12.9 Entire Agreement. This Agreement together with the QMS Supply Agreement and
the Quality Agreement, each of their appendices, exhibits, schedules and
certificates, and all documents and certificates delivered or contemplated in
connection herewith and therewith constitute the entire agreement between the
Parties with respect to the subject matter hereof and

 

69



--------------------------------------------------------------------------------

supersede all prior agreements, representations or understandings of the Parties
relating thereto. There are no other representations, oral or written, except as
set forth herein, or when the Parties are relying to enter into this Agreement.

12.10 Severability. The provisions of this Agreement are severable, and in the
event that any provisions of this Agreement shall be determined to be invalid or
unenforceable under any controlling body of the law in any jurisdiction or
jurisdictions within the Territory, such invalidity or unenforceability shall
not in any way affect the validity or enforceability of the remaining provisions
of this Agreement in such jurisdiction, provided that the essential purpose of
this Agreement is not frustrated.

12.11 Expenses. Q-Med and QMS will each bear their own expenses and the expenses
of their respective Affiliates incurred in connection with the negotiation and
preparation of this Agreement and, except as set forth in this Agreement, the
performance of the obligations contemplated hereby. In connection with any
Action brought to enforce or invalidate any right or obligation arising
hereunder, the Party against whom a judgment is entered shall, in addition to
any other remedy awarded, be obligated to pay the prevailing Party all costs and
expenses of its prosecution or defense of such Action, including attorneys’
fees.

12.12 Further Actions. Q-Med and QMS each hereby agrees to use all reasonable
efforts to take, or cause to be taken, all actions and to do, or cause to be
done, all things necessary or proper and execute and deliver such documents and
other papers as may be required to make effective the transactions contemplated
by this Agreement.

12.13 Waiver. Any term or provision of this Agreement may be waived at any time
by the Party entitled to the benefit thereof only by a written instrument
executed by such Party. No delay on the part of Q-Med or QMS in exercising any
right, power or privilege hereunder will

 

70



--------------------------------------------------------------------------------

operate as a waiver thereof, nor will any waiver on the part of either Q-Med or
QMS of any right, power or privilege hereunder operate as a waiver of any other
right, power or privilege hereunder nor will any single or partial exercise of
any right, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege hereunder.

12.14 Relationship of the Parties. The Parties shall each be an independent
contractor in the performance of their respective obligations hereunder, and,
the provisions hereof are not intended to create any partnership, joint venture,
agency or employment relationship between the Parties. Each Party shall be
responsible for and shall comply with all state, local, federal and foreign laws
pertaining to employment taxes, income withholding and other employment related
statutes applicable to that Party. Except as is expressly set forth herein,
neither Party will have any right by virtue of this Agreement to bind the other
Party in any manner whatsoever.

12.15 No Third Party Rights. Other than with respect to the rights of the Q-Med
Indemnified Parties and the QMS Indemnified Parties, no provision of this
Agreement will be deemed or construed in any way to result in the creation of
any rights or obligations in any person not a Party to this Agreement.

12.16 Construction. This Agreement will be deemed to have been drafted by both
Q-Med and QMS and will not be construed against either Party as the draftsperson
hereof.

12.17 Enforcement. The Parties agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms. It is accordingly agreed that the Parties
shall be entitled to specific performance of the terms of this Agreement, this
being in addition to any other remedy to which they are entitled at law or in
equity.

 

71



--------------------------------------------------------------------------------

12.18 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which shall constitute one
and the same agreement.

12.19 Headings. The heading references herein are for convenience purposes only,
do not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof.

12.20 Appendices, Exhibits, Schedules and Certificates. Each appendix, exhibit,
schedule and certificate attached hereto is incorporated herein by reference and
made a part of this Agreement.

[Remainder of Page Intentionally Left Blank]

 

72



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties execute this Agreement as of the Effective Date.

 

Q-MED AB     Q-MED SCANDINAVIA INC. By:  

/s/Bengt Agerup

    By:  

/s/ Carina Bolin

Name:   Bengt Agerup     Name:   Carina Bolin Title:   CEO     Title:   Vice
President

 

73



--------------------------------------------------------------------------------

SCHEDULE A

[*]

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

SCHEDULE B

[*]

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

SCHEDULE C

[*]

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

SCHEDULE D

STRICTLY CONFIDENTIAL

FORM OF CONFIDENTIALITY AGREEMENT

(Individual)

CONFIDENTIALITY AGREEMENT, dated as of             , 2009 (this “Agreement”), by
and between from Q-Med AB, a company formed under the laws of Sweden (the
“Company”), and [INDIVIDUAL], an individual located at [ADDRESS OF INDIVIDUAL]
(the “Recipient”).

 

  A. WHEREAS, pursuant to a Stock Purchase Agreement (the “Purchase Agreement”)
dated as of April [__], 2009, [Oceana Therapeutics LLC], a Delaware limited
liability company (“Buyer”), has acquired the stock of Q-Med Scandinavia Inc., a
Delaware corporation (“QMS”), from the Company.

 

  B. WHEREAS, after giving effect to the acquisition contemplated by the
Purchase Agreement, the Company has and will continue to develop and manufacture
certain products and, as a result, pursuant to a Supply Agreement to be entered
into between Buyer and the Company (the “Supply Agreement”), Buyer and certain
of its affiliates have had and will continue to have access to certain
non-public, proprietary information of the Company.

 

  C. WHEREAS, as a condition to the Company entering into the Purchase
Agreement, the Company is requiring that certain persons, including Recipient,
who is or will become a member of or observer to the board of directors or board
of managers of Buyer or any of its subsidiaries (including, without limitation,
QMS), enter into this Agreement to ensure that certain proprietary information
remain confidential and retains its commercial value.

NOW, THEREFORE, in consideration of the foregoing premises and the respective
representations and warranties, covenants and agreements contained herein, the
parties hereto agree as follows:

1. Definitions. For purpose of this Agreement, the following terms shall have
the following meanings:

a. “Commercialization” means any and all activities directed to: (i) marketing,
promoting, distributing, importing, offering to sell and/or selling the
Products, including market research, seeking appropriate reimbursement, billing
and coding support for physicians and clinics, product related public relations,
planning, detailing, marketing, distribution, creative development of visual
sales aids, direct mail, telemarketing and teledetailing, media placement and
advertising, field marketing events, and sales meetings; and (ii) medical
affairs support (including medical education programs, medical meetings and
educational grants), regulatory affairs and quality assurance support (including
adverse event reporting and post-market surveillance studies, whether for
marketing purposes, post-marketing experience investigations, regulatory
compliance or as a condition to obtaining, maintaining or amending a regulatory
approval).



--------------------------------------------------------------------------------

b. “Confidential Material” shall mean any and all Confidential Information, as
that term is defined in the License Agreement by and between the Company and
QMS. “Confidential Material” does not include information (i) that is or becomes
generally available to the public other than as a result of an act or omission
by Recipient or any of its Representatives, (ii) that Recipient receives or has
received on a non-confidential basis from a source other than the Company or any
of its Representatives, provided that such source is not known to Recipient to
be subject to a contractual, legal, fiduciary or other obligation of
confidentiality with respect to such information or (iii) information which is
independently developed, discovered or arrived at by such Recipient without use
of Confidential Material.

c. “Licensed Field” means diagnosis, treatment or prevention of (i) urological
indications including urinary and fecal incontinence, (ii) gastroenterology
focused indications involving the gastrointestinal tract including umbilical
hernia, below, but not including, the vocal chords or (iii) any combination of
the foregoing.

d. “Product” means any and all biocompatible gel compositions containing
polymerized and cross-linked hyaluronic acid, derived from a non-animal source,
and dextranomer microspheres, and all improvements thereof, that, in all such
cases, is a formulation that is capable of being administered by an injection
through a needle for use in the Licensed Field.

e. “Representative” means any employee, officer, director, manager, partner,
agent, advisor, consultant, representative or nominee.

2. Non-Disclosure; Non-Use. Recipient hereby agrees that the Confidential
Material will be kept confidential and that Recipient will not disclose any of
the Confidential Material to any other person and will not use the Confidential
Material other than solely in connection with satisfying Recipient’s lawful
obligations as a member of or observer to the board of directors (or equivalent
governing body) of the Buyer or any of its subsidiaries (including, without
limitation, QMS), as applicable. In any event, Recipient agrees to undertake
precautions to safeguard and protect the confidentiality of the Confidential
Material.

3. Permitted Disclosure. In the event that Recipient is requested or required
(by oral questions, interrogatories, requests for information or documents in
legal, administrative, regulatory or other similar proceedings; subpoena, civil
investigative demand or other similar process) to disclose any of the
Confidential Material, Recipient shall provide the Company with prompt written
notice of any such request or requirement so that the Company may in its sole
discretion seek a protective order or other appropriate remedy and/or waive
compliance with the provisions of this letter agreement. If, in the absence of a
protective order or other remedy or the receipt of a waiver by the Company,
Recipient is nonetheless legally compelled to disclose Confidential Material,
Recipient may, without liability hereunder, disclose only that portion of the
Confidential Material which is legally required to be disclosed, provided that
Recipient use reasonable efforts to preserve the confidentiality of the
Confidential Material, including, without limitation, by using commercially
reasonable efforts to cooperate with the Company, at the Company’s sole expense,
to obtain an appropriate protective order or other reliable assurance that
confidential treatment will be accorded the Confidential Material.



--------------------------------------------------------------------------------

4. Injunctive Relief. It is further understood and agreed that money damages
would not be a sufficient remedy for any breach of this Agreement by Recipient
and that the Company shall be entitled to equitable relief, including, without
limitation, injunction and specific performance, as a remedy for any such
breach. Such remedies shall not be deemed to be the exclusive remedies for a
breach by Recipient of this Agreement but shall be in addition to all other
remedies available at law or equity to the Company. Recipient further agrees not
to raise as a defense or objection to the request or granting of such relief
that any breach of this agreement is or would be compensable by an award of
money damages and agree to waive any requirements for the securing or posting of
any bond in connection with such remedy.

5. Waiver. It is understood and agreed that no failure or delay by the Company
in exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
future exercise thereof or the exercise of any other right, power or privilege
hereunder.

6. Term; Reasonableness of Restrictions. Recipient’s obligations under this
Agreement shall continue indefinitely and shall survive any termination hereof.
Recipient acknowledges and agrees that the restrictions contained herein are
reasonable and necessary to protect the confidentiality and value of the
Confidential Material and that Recipient will receive a benefit by having access
thereto.

7. Miscellaneous.

a. This Agreement is for the benefit of the Company (and its subsidiaries and
affiliates), and shall be governed by and construed in accordance with the laws
of the state of New York applicable to agreements made and to be performed
entirely within the state of New York, without giving effect to New York
principles or rules of conflict of laws to the extent such principles or rules
would require or permit the application of the laws of another jurisdiction. The
parties hereby irrevocably and unconditionally consent to submit to the
exclusive jurisdiction of the courts of the state of New York for any actions,
suits or proceedings arising out of or relating to this agreement and the
transactions contemplated hereby (and the parties agree not to commence any
action, suit or proceeding relating thereto except in such courts, and further
agree that service of any process, summons, notice or document by U.S.
registered mail to your address set forth above shall be effective service of
process for any action, suit or proceeding brought against you in any such
court). The parties hereby irrevocably and unconditionally waive any objection
to the laying of venue of any action, suit or proceeding arising out of this
agreement or the transactions contemplated hereby in the courts of the state of
New York, and hereby further irrevocably and unconditionally waive and agree not
to plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum.

b. This Agreement contains the entire agreement between us and you regarding its
subject matter and supersedes all prior agreements, understandings, arrangements
and discussions between Recipient and the Company regarding such subject matter.

c. No provision in this Agreement can be waived or amended except by written
consent of the Company, which consent shall specifically refer to this paragraph
(or such provision) and explicitly make such waiver or amendment.



--------------------------------------------------------------------------------

d. This Agreement may be signed by facsimile and in one or more counterparts,
each of which shall be deemed an original but all of which shall be deemed to
constitute a single instrument.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

RECIPIENT     COMPANY     Q-MED AB

 

    By:  

 

[NAME OF RECIPIENT]     Name:       Title:  



--------------------------------------------------------------------------------

SCHEDULE 2.1(c)

NASHA Trademark User Instructions

The Deflux® and Solesta™ products are manufactured using Q-Med’s patented NASHA™
technology for the production of the stabilized non-animal hyaluronic acid, also
used in all other Q-Med products. The word mark “NASHA” and the design mark
depicted at the bottom of this document are both trademarks owned by Q-Med AB.

NASHA Word Mark

Instructions for Use

In all use of the trademark NASHA, QMS shall clearly indicate that NASHA is a
trademark owned by Q-Med and in using the trademark follow the below
instructions.

 

  •  

NASHA may only be used in direct conjunction with Deflux and Solesta.

 

  •  

In the use of NASHA, in conjunction with Deflux and Solesta, NASHA shall always
have a clear function as the trademark for the technology and/or the gel that is
manufactured using the technology, on which Deflux and Solesta are based.

 

  •  

NASHA may not be used separately or out of context.

 

  •  

Never indicate or imply that NASHA is an acronym or abbreviation of non-animal
stabilized hyaluronic acid, or that it “means” stabilized non-animal hyaluronic
acid. If NASHA needs to be “explained”, write: “NASHA™ is a patented technology
for the production of stabilized non-animal hyaluronic acid” or equivalent.
Always write: “stabilized non-animal hyaluronic acid” and not “non-animal
stabilized hyaluronic acid”, in order to avoid the use of NASHA™ as an
acronym/abbreviation.

 

  •  

Always write NASHA in uppercase letters.

 

  •  

NASHA with the affixed ® symbol may be used in countries where NASHA has been
registered as a trademark. In all other countries, the ™ symbol shall be used,
including countries where a trademark application is pending. Use ™ also for
material intended for international use, if such use includes both countries in
which NASHA is registered and countries where it is not. For status on trademark
applications and registrations as of the [DATE], please see Exhibit [INSERT] to
the [License Agreement].

 



--------------------------------------------------------------------------------

  •  

The first time NASHA is used on every page of a document or website, use either
™ or ® to alert the reader that NASHA is a trademark, like this: “NASHA™” or
“NASHA®”.

 

  •  

All use of the NASHA trademark shall be accompanied by the wording “NASHATM/® ,
is a trademark licensed to QMS Therapeutics, Inc. by Q-Med AB (publ)”, somewhere
in the same document.

Examples of Acceptable Use

NASHA may be used as an adjective, like this: “NASHA™ gel”, “NASHA™ technology”
or “patented NASHA™ technology”. The following phrases are examples of
acceptable use of the trademark and may provide guidance.

 

  •  

“The Deflux® product is based on NASHA™ gel, consisting of stabilized hyaluronic
acid and dextranomer microspheres.”

 

  •  

“The NASHA™ gel in SolestaTM includes dextranomer.”

 

  •  

“NASHA™ gels are produced using a patented biotechnological method and
hyaluronic acid of high purity from a non-animal (bacterial) source. The unique
stabilization process used to manufacture the NASHA gel prolongs its residence
time (half-life) within the body. NASHA gel contain only the minimum number of
cross-links needed to ensure that almost every hyaluronic acid molecule in the
network is connected to another molecule. The structure of the hyaluronic acid
in NASHA gels is therefore almost identical to that found in the body, as only
about 1% of the molecule is modified.”

 

  •  

“NASHA™ Gel Half-Life (head line) – The residence time of NASHA gels depends on
the size of the gel beads, the degree of hyaluronic acid cross-linkage, the
concentration of stabilized hyaluronic acid in the gel and the presence of
inflammatory reactions in the area where it is injected.”

 

  •  

“The manufacturing of NASHA™ gel is performed under controlled conditions at
Q-Med AB, Uppsala, Sweden. The manufacturing includes the stabilization of
hyaluronic acid to form NASHA gel.”

 

  •  

“The hyaluronic acid used in the manufacture of NASHA™ is biosynthesized from a
non-animal source.”

 

  •  

“In NASHA™ gel, a very low degree of stabilization (less than 1%) has proven
sufficient to obtain a product with the desired properties.”

 



--------------------------------------------------------------------------------

  •  

“Q-Med has created the NASHA™ technology, a science-based technological platform
that makes it possible to design products with special properties to address
different intended uses and patient needs.

 

  •  

“The hospital healthcare segment includes products based on NASHA™ gels
containing dextranomer beads for use in the treatment of urinal and fecal
incontinence.”

NASHA Design Mark

QMS may only use the design mark (depicted below) on the Deflux and Solesta
products labelling as provided by Q-Med under the Supply Agreement. For use in
any other context QMS shall acquire Q-Med’s prior approval in each case.

 

LOGO [g276679g92w78.jpg]

 



--------------------------------------------------------------------------------

SCHEDULE 4.2(a)(ii)

1. Solesta PMA Approval Clinical Trial

Title: “Randomized, Subject and Evaluator Blinded, Sham-Controlled, Multi-Center
Study to Evaluate Efficacy and Safety of NASHA/Dx for the Treatment of Fecal
Incontinence”. Study number 33DA0404.

Q-Med and QMS shall each pay one half of the clinical study cost for the PMA
study up to the time point for the primary objective of the study. The total
costs are:

(i) 2008 – [*]. QMS will pay its portion of these costs ([*]) at Closing (as
defined in the SPA).

(ii) 2009 – [*]. QMS will pay one-half of its obligations ([*]) at Closing, and
the remaining one-half ([*]) on November 30, 2009.

Any additional study cost for 2008 and 2009 will be paid by Q-Med.

The remaining study costs (considered to be a post market follow-up) shall be
paid by QMS.

(iii) 2010 – [*].

(iv) 2011 – [*].

(v) 2012 – [*].

QMS will pay one-half of its annual obligations under clauses (iii) – (v) on
January 31 of the respective year, and the other half on November 30 of such
year.

 

2. Solesta PMCS Trial

Title: “Open Non-comparative Post-Marketing Multi-Center Study to Evaluate
Safety and Efficacy of Solesta for the Treatment of Fecal Incontinence”. Study
number 33DA0605.

Q-Med and QMS shall each pay one half of the clinical study cost for the PMCS
study up to the time point for the primary objective of the study. The total
costs are:

(i) 2008 – [*]. QMS will pay its portion of these costs ([*]) at Closing.

(ii) 2009 – [*]. QMS will pay one-half of its obligations ([*]) at Closing, and
the remaining one-half ([*]) on November 30, 2009.

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 



--------------------------------------------------------------------------------

(iii) 2010 – [*]

(iv) 2011 – [*]

QMS will pay one-half of its annual obligations under clauses (iii) and (iv) on
January 31 of the respective year, and the other half on November 30 of such
year.

Any additional study cost for the PMCS Study during 2008–2011 will be paid by
Q-Med.

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 



--------------------------------------------------------------------------------

SCHEDULE 8.1(c)

[*]

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.